Exhibit 10.33


CONFIDENTIAL TREATMENT REQUESTED


Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------









RECEIVABLES PURCHASE AGREEMENT

dated as of

March 26, 2018

by and among

SANMINA CORPORATION,
as Seller, Servicer, and Guarantor


THE BUYERS DESCRIBED HEREIN


and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,
as Administrative Agent









--------------------------------------------------------------------------------



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




1.
Sale and Purchase
0
2.
No Administrative Agent or Buyer Liability
3
3.
Representations and Warranties
3
4.
Covenants
3
5.
Servicing Activities
4
6.
Deemed Collections; Events of Repurchase; Indemnities and Setoff
7
7.
Guaranty
10
8.
Administrative Agent
11
9.
Notices
14
10.
Survival
16
11.
Expenses
16
12.
Interest on Overdue Amounts
16
13.
Governing Law
16
14.
No Non-Direct Damages
17
15.
Joinder of Additional Sellers
17
16.
Addition of Account Debtor
17
17.
Joint and Several Obligations
17
18.
General Provisions
18
19.
Confidentiality; Disclosure Required by Law
21



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
1
 




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page






Schedules, Exhibits and Annex


Schedule I: Form of Purchase Request
Schedule II: Account Debtors
Schedule III: UCC Information
Exhibit A: Certain Defined Terms
Exhibit B: Conditions Precedent for Effectiveness
Exhibit C: Representations and Warranties
Exhibit D: Covenants
Exhibit E: Eligibility Criteria
Exhibit F: Servicer Termination Events
Exhibit G: Accounts
Exhibit H: Form of Joinder
Annex I: Electronic Services Schedule




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
2
 




--------------------------------------------------------------------------------









RECEIVABLES PURCHASE AGREEMENT
This RECEIVABLES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
March 26, 2018, by and among SANMINA CORPORATION, a Delaware corporation, and
any other seller from time to time party hereto (each, in such capacity, a
“Seller” and collectively, the “Sellers”), and as servicers (each, in such
capacity, a “Servicer” and collectively, the “Servicers”), SANMINA CORPORATION,
as guarantor (in such capacity the “Guarantor”), THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. (“BTMU”) and each other buyer from time to time party hereto (each, in
such capacity, a “Buyer” and collectively, the “Buyers”), and BTMU as
administrative agent (in such capacity, the “Administrative Agent”).
RECITALS
WHEREAS, each Seller desires to sell certain of its Receivables from time to
time, and the Buyers may be willing to purchase from each Seller such
Receivables, in which case the terms set forth herein shall apply to such
purchase. Each capitalized term used but not defined herein shall have the
meaning set forth in, or by reference in, Exhibit A hereto, and the interpretive
provisions set out in Exhibit A hereto shall be applied in the interpretation of
this Agreement.
Accordingly, the parties hereto agree as follows:
AGREEMENT
1.1.    Sale and Purchase.
(a)Sales of Receivables. From time to time during the term of this Agreement,
one or more Sellers may submit to the Administrative Agent a request (a
“Purchase Request”) via the PrimeRevenue System that the Buyers purchase from
such Seller or Sellers the Proposed Receivables described in such Purchase
Request on the proposed Purchase Date indicated therein; provided, however, and
notwithstanding anything herein to the contrary, if (i) the PrimeRevenue System
is not operational or is otherwise offline or (ii) the Administrative Agent has,
in its discretion, instructed the Sellers that the PrimeRevenue System is no
longer available for use, then such Seller or Sellers may deliver a Purchase
Request to the Administrative Agent in substantially the form of Schedule I
attached hereto, and this Agreement shall be construed and interpreted
accordingly, mutatis mutandis.
(b)If received by 12:00 p.m. New York City time (or such later time as agreed to
by the Administrative Agent and the Buyers in writing in their sole and absolute
discretion) on a Business Day from such Seller, by no later than 2:00 p.m. New
York City time (or such later time as agreed to by the Buyers in writing in
their sole and absolute discretion) on such date, the Administrative Agent shall
transmit such Purchase Request to each Buyer having a Pro Rata Share in any
Proposed Receivables described in such Purchase Request, together with an
estimate prepared by the Administrative Agent of the Purchase Price for such
Proposed Receivables, and the Pro Rata Share of each such Buyer. The applicable
Buyers, in their sole and absolute discretion, may elect to accept or reject a
Purchase Request. If the applicable Buyers, in their sole and absolute
discretion, accept a Purchase Request, then such Buyers shall purchase, and such
Seller or Sellers shall sell, all of each applicable Seller’s right, title and
interest (but none of such Seller’s underlying obligations to the applicable
Account Debtor) with respect to such Proposed Receivables as of the Purchase
Date to such Buyers to the extent of each Buyer’s Pro Rata Share of each such
Proposed Receivable (all such Proposed Receivables, once sold and purchased
hereunder, collectively the “Purchased Receivables”). For the avoidance of
doubt, it is acknowledged that a Buyer’s Pro Rata Share of any particular
Proposed


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





Receivable may be zero because such Buyer does not have a Designated Percentage
with respect to the Account Debtor related to such Proposed Receivable.
(c)UNCOMMITTED ARRANGEMENT. EACH SELLER AND THE BUYERS ACKNOWLEDGE THAT THIS IS
AN UNCOMMITTED ARRANGEMENT, THAT NO SELLER HAS PAID, OR IS REQUIRED TO PAY, A
COMMITMENT FEE OR COMPARABLE FEE TO ANY BUYER. SALES OF PROPOSED RECEIVABLES BY
A SELLER SHALL BE AT SUCH SELLER’S SOLE AND ABSOLUTE DISCRETION. PURCHASES OF
PROPOSED RECEIVABLES BY ANY BUYER SHALL BE AT SUCH BUYER’S SOLE AND ABSOLUTE
DISCRETION.
(d)Conditions to Effectiveness. This Agreement shall become effective at such
time as each of the conditions precedent set forth on Exhibit B to this
Agreement has been satisfied to the satisfaction of each of the Administrative
Agent and each Buyer.
(e)Conditions Precedent to Each Purchase. Notwithstanding the otherwise
uncommitted nature of this Agreement, under no circumstances will any Buyer
purchase any portion of any Proposed Receivable unless:
(i)    the Administrative Agent has received a Purchase Request via the
PrimeRevenue System (or, if applicable, in physical form in substantially the
form of Schedule I attached hereto) with respect to the Proposed Receivables at
least two (2) Business Days (or less, if the Administrative Agent and each Buyer
holding a Designated Percentage with respect to each Account Debtor appearing on
such Purchase Request, so agrees) prior to the applicable Purchase Date,
together with any such additional supporting documentation that the
Administrative Agent or any Buyer may have reasonably requested;
(ii)    the applicable Buyers have accepted such Purchase Request with respect
to such Proposed Receivable and notified the Administrative Agent thereof;
(iii)    no Servicer Termination Event shall have occurred and no Servicer
Termination Event shall exist immediately following the Buyers’ purchase of such
Proposed Receivables;
(iv)    each of the representations and warranties made by each Seller, Servicer
and the Guarantor in Exhibit C to this Agreement and each of the other
Transaction Documents is true and correct in all material respects as of such
Purchase Date or, in the case of any representation or warranty which speaks as
to a particular date or period, as of that particular date or period;
(v)    each Proposed Receivable is an Eligible Receivable; and
(vi)    immediately following the sale and purchase of such Proposed Receivable,
(A) the Outstanding Purchase Amount will not exceed the Maximum Outstanding
Purchase Amount, (B) the Outstanding Purchase Amount with respect to the
Purchased Receivables payable by any Account Debtor will not exceed such Account
Debtor’s Purchase Sublimit and (C) the Outstanding Purchase Amount with respect
to any Buyer will not exceed the Buyer’s Facility Share applicable to such
Buyer.
Each delivery of a Purchase Request or submission of a Purchase Request via the
PrimeRevenue System by any Seller shall be deemed a representation and warranty
by each applicable Seller that the foregoing conditions set forth in subclauses
(iii)-(vi) of this clause (e) are satisfied and each of the statements set forth
on such Purchase Request are true and correct as of the applicable Purchase Date
with respect to the Proposed


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


1

--------------------------------------------------------------------------------





Receivables described therien or submitted onto the PrimeRevenue System, as
applicable, with respect to such Purchase Request.
(f)Purchase Price. The purchase price for each Purchased Receivable purchased on
any Purchase Date shall equal (i) the Net Invoice Amount of such Purchased
Receivable, minus (ii) the Discount (such amount herein referred to as the
“Purchase Price”). Each Buyer shall transfer its Pro Rata Share of the Purchase
Price (the “Funded Amount”) with respect to each Purchased Receivable by
depositing such Funded Amount into the Administrative Agent’s Account in
immediately available funds denominated in U.S. dollars no later than 2:00 p.m.
New York City time (or such later time as agreed to in writing by the
Administrative Agent in its sole and absolute discretion) on the applicable
Purchase Date. Upon receipt of all of the amounts set forth in the foregoing
sentence, the Administrative Agent, on behalf of the Buyers, shall pay the
Purchase Price for each Purchased Receivable on such Purchase Date to the
applicable Seller, less any other amounts owing to the Administrative Agent and
the Buyers hereunder on such Purchase Date. Upon such payment each such
Purchased Receivable shall be automatically sold by the applicable Seller to the
applicable Buyers without any further action or notice by any party.
(g)Non-Funding Buyers. Notwithstanding anything herein to the contrary, unless
and until the Administrative Agent shall have received a Buyer’s Funded Amount
in connection with each Proposed Receivable to be funded by such Buyer on any
Purchase Date in accordance with clause (f) above when required therein (each
such Buyer being a “Non-Funding Buyer”), the purchase of any Proposed
Receivables in which such Non-Funding Buyer has a Pro Rata Share shall be deemed
automatically be rejected by all applicable Buyers (each. an “Auto Rejected
Receivable”); provided that any Proposed Receivables in which such Non-Funding
Buyer has does not have a Pro Rata Share shall not be deemed automatically
rejected and shall continue to be funded by the Administrative Agent. In the
case of any Proposed Receivables that are also Auto Rejected Receivables, (i)
the Administrative Agent shall promptly return any related Funded Amounts
delivered by the other Buyers having a Pro Rata Share under such Auto Rejected
Receivables to such Buyers and (ii) if mutually agreed among the Sellers, the
Administrative Agent and the Modified Designated Percentage Buyers (as defined
below), the Sellers may submit a new Purchase Request in accordance with Section
1(a) containing only the Auto Rejected Receivables and such Auto Rejected
Receivables may be purchased, according to the applicable Modified Designated
Percentages (as defined below), by the Modified Designated Percentage Buyers.
For purposes of this Section 1(g), (A) “Modified Designated Percentage Buyers”
shall mean, collectively, some or all of the Buyers that have a Pro Rata Share
in respect of an Auto Rejected Receivables (other than any Non-Funding Buyers)
and (B) “Modified Designated Percentage” shall mean, in connection with any
Proposed Receivables that are also Auto Rejected Receivables, the respective
Designated Percentages corresponding to the Modified Designated Percentage
Buyers from time to time agreed among the Modified Designated Percentage Buyers,
the Administrative Agent and the Sellers (but in all cases representing, on an
aggregate basis, 100% of each such Proposed Receivable).
(h)True Sale; No Recourse. Except as otherwise provided in this Agreement, each
purchase of the Purchased Receivables is made without recourse to any Seller and
no Seller shall have liability to the Administrative Agent or any Buyer for the
failure of any Account Debtor to pay any Purchased Receivable when it is due and
payable under the terms applicable thereto. The parties hereto have structured
each transaction contemplated by this Agreement as an absolute and irrevocable
sale, and each Buyer, the Guarantor and each Seller agree to treat each such
transaction as a “true sale” for all purposes under Applicable Law and
accounting principles, including, without limitation, in their respective books,
records, computer files, tax returns (federal, state and local), regulatory and
governmental filings (and shall reflect such sale in their respective financial
statements). Each Seller and the Guarantor will advise all Persons inquiring
about the ownership of any Purchased Receivable that all Purchased Receivables
have been sold to the


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


2

--------------------------------------------------------------------------------





Buyers. In the event that, contrary to the mutual intent of the parties hereto,
any purchase of Purchased Receivables is not characterized as a sale, each
Seller shall, effective as of the date hereof, be deemed to have granted to the
Administrative Agent (for the benefit of the Buyers), and each Seller hereby
does grant to the Administrative Agent (for the benefit of the Buyers), in
addition to and not in substitution for the rights and remedies described in
Section 6(f) hereof, a first-priority security interest in and to any and all
present and future Purchased Receivables and the proceeds thereof to secure the
payment of all obligations of such Seller arising in connection with this
Agreement and each of the other Transaction Documents, whether now or hereafter
existing. Each Seller hereby authorizes the Administrative Agent, on behalf of
each Buyer, to file such financing statements (and continuation statements with
respect to such financing statements when applicable) as may be necessary to
perfect the Administrative Agent’s and each Buyer’s security interest and
ownership under the UCC, with applicable collateral description in any such
financing statements designating all Purchased Receivables, together with the
rights granted to Administrative Agent hereunder and proceeds thereof. With
respect to such grant of a security interest, the Administrative Agent and the
Buyers may at its option exercise from time to time any and all rights and
remedies available to it hereunder, under the UCC or otherwise. For purposes of
this clause (h), each Seller agrees that ten (10) Business Days shall be
reasonable prior notice to such Seller of the date of any public or private sale
or other disposition of all or any of the Purchased Receivables.
(i)Pro Rata Shares. Purchases in respect of each Proposed Receivable shall be
made by the Buyers simultaneously and proportionately to their respective Pro
Rata Shares for such Proposed Receivable.
(j)Several Obligations of Buyers. The obligations of the Buyers hereunder are
several and not joint, and no Buyer shall be responsible for the obligations of
any other Buyer hereunder. Nothing contained herein or in any other Transaction
Document, and no action taken by the Buyers pursuant hereto or thereto, shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity.



2.    No Administrative Agent or Buyer Liability. Notwithstanding anything
herein to the contrary, each Seller hereby acknowledges and agrees that the
Administrative Agent and the Buyers shall not be in any way responsible for the
performance of any Contract and such Persons shall not have any obligation to
intervene in any Dispute arising out of the performance of any contract giving
rise to any Purchased Receivable. All obligations of a Seller as seller of the
goods and provider of any related services, including, without limitation, all
obligations of such Seller as seller under the such Contract, all
representations and warranty obligations, all servicing obligations, all
maintenance obligations, and all delivery, transport and insurance obligations,
shall be retained by such Seller.

3.    Representations and Warranties. Each Seller, Servicer and the Guarantor
represents and warrants to the Administrative Agent and each Buyer on the date
hereof and on each Purchase Date that the representations and warranties set
forth on Exhibit C hereto are true and correct as of the date hereof and as of
each such Purchase Date or, in the case of any representation or warranty which
speaks as to a particular date or period, as of that particular date or period.
Each Seller represents and warrants to the Administrative Agent and each Buyer
on each Purchase Date that each Proposed Receivable included in the applicable
Purchase Request is an Eligible Receivable as of such Purchase Date.



4.    Covenants. Each Seller, Servicer, and the Guarantor agrees to perform each
of the covenants set forth on Exhibit D hereto applicable to it.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


3

--------------------------------------------------------------------------------








5.    Servicing Activities.
(a)    Appointment of Servicer. Each Buyer appoints each Seller as its servicer
and agent (each, in such capacity, a “Servicer” and collectively, the
“Servicers”) for the administration and servicing of its Purchased Receivables
sold by such Person to such Buyer hereunder, and each Seller hereby accepts such
appointment and agrees to assume the duties and the administration and servicing
obligations as a Servicer, and perform all necessary and appropriate commercial
servicing and collection activities in arranging the timely payment of amounts
due and owing by any Account Debtor (including the identification of the
proceeds of the Purchased Receivables and related recordkeeping which shall be
made available to the Administrative Agent and/or any Buyer upon its reasonable
request) all in accordance with Applicable Laws, with reasonable care and
diligence, including, without limitation, diligently and faithfully performing
all servicing and collection actions (including, if necessary, acting as party
of record in foreign jurisdictions); provided, however, that such appointment as
Servicer shall not release a Seller from any of its duties, responsibilities,
liabilities and obligations resulting from or arising hereunder. In connection
with its servicing obligations, each Servicer will perform its duties under the
Contract related to the Purchased Receivables with the same care and applying
the same policies as it applies to its own Receivables generally and would
exercise and apply if it owned the Purchased Receivables and shall act to
maximize Collections thereon.
(b)    Transfer of Collections to and by Administrative Agent. Subject to
Sections 5(c), 5(d), 5(e) and 6(a) below, each Seller and Servicer covenant and
agree to deposit in the Administrative Agent’s Account all Collections and other
amounts received by any Seller or Servicer (or any of their respective
Affiliates) with respect to Purchased Receivables without adjustment, setoff or
deduction of any kind or nature no later than the first Settlement Date
occurring after such Collections are received and identified as such in
accordance with Section 5(e). Until remitted to the Administrative Agent’s
Account, such Seller or Servicer will hold such funds in trust as the Buyers’
exclusive property and safeguard such funds for the benefit of the Buyers.
The Administrative Agent shall promptly distribute to each Buyer at such address
as such Buyer shall indicate in writing, such Buyer’s applicable Pro Rata Share
of all payments due hereunder to such Buyer, together with all other amounts due
thereto, including all fees payable with respect thereto, to the extent received
by the Administrative Agent. If received prior to 3:00 p.m. New York City time
(or such later time as agreed to in writing by the Administrative Agent in its
sole and absolute discretion) on any Business Day, such amounts shall be
transferred to the Buyers on such Business Day. If received after such time,
such amounts shall be transferred to the Buyers on the next Business Day. The
Administrative Agent may, at its discretion from time to time, setoff and deduct
from such payments the full amount (or any partial amount available thereunder)
of the applicable obligations due to the Administrative Agent from the Buyers.
(c)    Ratable Sharing. If any Buyer shall, by exercising any right of setoff or
counterclaim or otherwise for any reason, obtain payment in respect of any
Purchased Receivable or other obligations hereunder resulting in such Buyer
receiving payment of a proportion of the aggregate amount payable under any
Purchased Receivable to such Buyer greater than its Pro Rata Share would warrant
as provided herein, then such Buyer receiving such greater proportion shall (i)
notify the Administrative Agent of such fact, and (ii) purchase (for cash)
participations in the other Buyers’ interests in the Purchased Receivables (not
in excess of the applicable Purchase Price thereof), or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Buyers ratably in accordance with the aggregate amount
owing to them; provided, that: (a) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the Purchase Price


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


4

--------------------------------------------------------------------------------





restored to the extent of such recovery, without interest; and (b) the
provisions of this Section 5(c) shall not be construed to apply to (A) any
payment made by a Seller or Servicer pursuant to and in accordance with the
express terms hereof, (B) any payment obtained by a Buyer as consideration for
the assignment of or sale of a participation in any of its Purchased Receivables
to any assignee or participant, or (C) any closing fees payable to the
Administrative Agent and documented separately from this Agreement in any Agent
Fee Letter or otherwise.
(d)    Misdirected Payments. If, following receipt by the Administrative Agent
or a Buyer of any payment (whether from any Seller, Servicer or Account Debtor)
initially deemed a Collection in respect of Purchased Receivable, such payment
is later identified as constituting payment in respect of a Receivable which is
not a Purchased Receivable, the Administrative Agent or such Buyer, as
applicable, will return such payment to the applicable Seller upon receipt of
evidence reasonably satisfactory to the Administrative Agent or the applicable
Buyer that such amounts do not constitute Collections on Purchased Receivables.
(e)    Identifying Collections. Pursuant to its servicing obligations under
Section 5(a) hereof, each Servicer shall be responsible for identifying,
matching and reconciling any payments received from Account Debtors with the
Receivable associated with such payment. If any payment is received from an
Account Debtor, and such payment is not identified by such Account Debtor as
relating to a particular Receivable and cannot otherwise be reasonably
identified as relating to a particular Receivable within five (5) Business Days
of receipt thereof, such payment shall be applied against unpaid Purchased
Receivables and Receivables not constituting Purchased Receivables of such
Account Debtor in chronological order.
(f)    No Changes to Receivables. Except as otherwise expressly provided for in
Section 6(a) hereof, no Seller or Servicer shall compromise or settle any
Purchased Receivable or extend the Maturity Date with respect thereto without
the consent of the Administrative Agent and each Buyer who has acquired any
interest in any such Purchased Receivables in accordance with this Agreement.
(g)    Reconciliation Report. Concurrently with (a) each transfer of funds by
any Seller to the Administrative Agent’s Account on a Settlement Date and (b)
each request by any Seller for a return of payments received by the
Administrative Agent or a Buyer which do not represent Collections on Purchased
Receivables in accordance with Section 5(d), the Servicers shall provide to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, a full reconciliation of all Collections with respect to
each Purchased Receivable of an Account Debtor for which Collections were
received (each, a “Reconciliation Report”). The Servicers shall be responsible
for submitting the Reconciliation Report to the Administrative Agent via the
PrimeRevenue System; provided, however, and notwithstanding anything herein to
the contrary, if (i) the PrimeRevenue System is not operational or is otherwise
offline or (ii) the Administrative Agent has, in its discretion, instructed a
Servicer that the PrimeRevenue System is no longer available for use, then such
Servicer may deliver a written Reconciliation Report to the Administrative Agent
(for distribution to the Buyers), and this Agreement shall be construed and
interpreted accordingly, mutatis mutandis.
(h)    Non-Payment Report. In the event a Purchased Receivable has not been paid
in full by the date that is seven (7) days after the Maturity Date therefor (an
“Overdue Receivable”), the applicable Seller shall use commercially reasonable
efforts to determine the cause of such payment delay or non-payment, including
whether it is due to a Dispute, and it shall deliver to the Administrative Agent
(for delivery to the Buyer) by no later than fourteen (14) days after such
Maturity Date, a certification and report (a “Non-Payment Report”) identifying
the Overdue Receivable and the Account Debtor thereof and describing in
reasonable detail the cause of such non-payment, including whether a Dispute
exists with respect to such


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


5

--------------------------------------------------------------------------------





Overdue Receivable, or certifying that such cause is unknown. In the event a
Purchased Receivable has not been paid in full by the date that is thirty (30)
days after the Maturity Date therefor and no Non-Payment Report with respect
thereto has been delivered or the Non-Payment Report delivered with respect
thereto does not report a Dispute or states that the cause of such payment delay
or non-payment is unknown (a “Non-Payment Event”), the Administrative Agent may
in its sole discretion (or shall, at the direction of the Required Buyers) (a)
contact such Account Debtor by phone or in person to discuss the status of such
Overdue Receivable and to inquire whether such payment delay or non-payment is
due to a Dispute and when payment can be expected and/or (b) take any other
lawful action to collect such Purchased Receivable directly from such Account
Debtor. If the Account Debtor advises the Administrative Agent of the existence
of a Dispute, the Administrative Agent shall advise the applicable Seller of
such Overdue Receivable that the Account Debtor has asserted a Dispute.
(i)    Servicer Indemnification. Each Servicer hereby agrees to indemnify and
hold harmless the Administrative Agent and the Buyers and their respective
officers, directors, agents, representatives, shareholders, counsel, employees
and each of their respective Affiliates, successors and assigns (each, an
“Indemnified Person”) from and against any and all damages, claims, losses,
costs, expenses and liabilities (including, without limitation, reasonable and
documented attorneys’ fees and expenses) (all of the foregoing being
collectively referred to as “Indemnified Amounts”) arising out of or resulting
from or related to (i) any failure by any Servicer to perform its duties or
obligations as Servicer hereunder in accordance with this Agreement or to comply
in all material respects with any Applicable Law in connection with the
Transaction Documents or any Purchased Receivables, (ii) any breach of any
Servicer’s (in its capacity as Servicer) representations, warranties or
covenants under any Transaction Document or (iii) any claim brought by any
Person other than an Indemnified Person arising from any Servicer’s servicing or
collection activities with respect to the Purchased Receivables; provided,
however, that in all events there shall be excluded from the foregoing
indemnification any damages, claims, losses, costs, expenses or liabilities to
the extent resulting solely from (x) the gross negligence or willful misconduct
of an Indemnified Person as determined in a final non-appealable judgment by a
court of competent jurisdiction, (y) the failure of an Account Debtor to pay any
sum due under its Purchased Receivables by reason of the financial or credit
condition of such Account Debtor (including, without limitation, the occurrence
of an Insolvency Event with respect to the applicable Account Debtor), or (z)
any action taken by the Administrative Agent or any Buyer without the consent of
the Servicer, at any time prior to the Servicer’s removal as Servicer with
respect to such Purchased Receivable in accordance with clause (j) of this
Section 5 to compromise or settle its claim against the applicable Account
Debtor in respect of any such Purchased Receivable. Any amount due and payable
pursuant to this clause shall be paid to the Administrative Agent’s Account in
immediately available funds by no later than the first Settlement Date following
demand therefor by the Administrative Agent.
(j)    Replacement of Servicers. Following the occurrence of a Servicer
Termination Event, the Administrative Agent may, or upon the direction of the
Required Buyers, shall, replace any or all Servicers with itself or any agent
for the Administrative Agent with respect to any and all Purchased Receivables.
Sellers shall be responsible for all reasonable costs and expenses incurred in
connection with such replacement and shall promptly reimburse the Administrative
Agent with respect to same. Any amount due and payable pursuant to this clause
shall be paid to the Administrative Agent’s Account in immediately available
funds by no later than the first Settlement Date following demand therefor by
the Administrative Agent.
(k)    The Administrative Agent as Attorney-in-Fact. Sellers hereby appoint the
Administrative Agent as the true and lawful attorney-in-fact of Sellers, with
full power of substitution, coupled with an interest, and hereby authorizes and
empowers the Administrative Agent in the name and on


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


6

--------------------------------------------------------------------------------





behalf of Sellers at any time following removal of any Seller as Servicer
pursuant to clause (j) of this Section 5, to take such actions, and execute and
deliver such documents, as the Administrative Agent deems necessary or advisable
in connection with any applicable Purchased Receivable (i) to perfect the
purchase and sale of such Purchased Receivable, including, without limitation,
to send a notice of such purchase and sale to the Account Debtor of the
transfers contemplated hereby and the sale of such Purchased Receivable or (ii)
to make collection of and otherwise realize the benefits of such Purchased
Receivable. At any time that any Seller is no longer serving as Servicer
hereunder, the Administrative Agent shall have the right to bring suit, in the
Administrative Agent’s or any Seller’s name, and generally have all other rights
of an owner and holder respecting each applicable Purchased Receivable,
including without limitation the right to accelerate or extend the time of
payment, settle, compromise, release in whole or in part any amounts owing on
such Purchased Receivables and issue credits in its own name. At any time
following removal of any Seller as Servicer, the Administrative Agent may
endorse or sign the Administrative Agent’s or any Seller’s name on any checks or
other instruments with respect to any applicable Purchased Receivables. The
Administrative Agent shall not be liable for any actions taken by it in
accordance with this Section unless such actions constitute the gross negligence
or willful misconduct of the Administrative Agent as determined by a court of
competent jurisdiction in a final and non-appealable judgment. This power of
attorney, being coupled with an interest, is irrevocable and shall not expire
until the Final Collection Date.
(l)    Netting of Payments. The parties hereto agree that on each Settlement
Date, for administrative convenience, the parties may net the required payments
hereunder with respect to (a) the obligation of the Buyers in respect the
payment of the applicable Purchase Prices for any Proposed Receivables that are
purchased on such Settlement Date, if any, and (b) any and all obligations of
the Sellers and the Servicers to the Administrative Agent and the Buyers
(including with respect to the transfer of any applicable Collections and the
repurchase of Purchased Receivables in accordance with Section 6(b)). On each
such Settlement Date in which such election is made by the parties, to the
extent that the obligations of the Sellers and the Servicers to the
Administrative Agent and the Buyers described in the foregoing sentence exceed
the obligations of the Buyers to the Sellers described in the foregoing
sentence, the Sellers or the Servicers shall transfer the net amount to the
Administrative Agent in accordance with Section 4(b); to the extent that the
obligations of the Buyers to the Sellers described in the foregoing sentence
exceed the obligations of the Sellers and the Servicers to the Administrative
Agent and the Buyers in the foregoing sentence, the Administrative Agent shall
transfer the net amount to the Sellers in accordance with Section 4(g). Such
amounts shall be determined by the Administrative Agent and all such
determinations shall be conclusive absent manifest error.    



6.    Deemed Collections; Events of Repurchase; Indemnities and Setoff.
(a)    Deemed Collections. If, on any day following the Purchase Date for any
Purchased Receivable, the outstanding balance of such Purchased Receivable is
reduced (including to zero) or cancelled as a result of any Dilution, the
applicable Seller shall be deemed to have received on such day a Collection in
respect of such Purchased Receivable in the amount of such Dilution. Any amount
deemed to have been received under this Section 6(a) shall constitute a “Deemed
Collection”. In the event of any such Deemed Collection, the applicable Seller
shall deposit an amount equal to such Deemed Collection into the Administrative
Agent’s Account by no later than the first Settlement Date to occur after such
Seller or Servicer obtains knowledge or notice thereof.
(b)    Events of Repurchase. If any of the following events (each, an “Event of
Repurchase”) occurs with respect to a Purchased Receivable:


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


7

--------------------------------------------------------------------------------





(i)    such Purchased Receivable was not an Eligible Receivable at the time of
purchase;
(ii)    any other representation or warranty pertaining to such Purchased
Receivable deemed to have been made by a Seller pursuant to Section 1(e) in
connection with Seller’s delivery or submission of the Purchase Request in which
such Purchased Receivable was included shall be inaccurate, incorrect or untrue
in any material respect on the date as of which it was made or deemed to be
made; or
(iii)    an Adverse Claim or a Dispute has arisen with respect to any Purchased
Receivable;
then, the applicable Seller shall deliver notice thereof to the Administrative
Agent within five (5) days of becoming aware of the Event of Repurchase and, at
the time, in the manner and otherwise as hereinafter set forth, repurchase such
Purchased Receivable (or, if the Account Debtor related to such Purchased
Receivable is subject to an Insolvency Event, then with respect to an Event of
Repurchase caused by a Dispute, instead of repurchasing such Purchased
Receivable, the applicable Seller shall instead make a Deemed Collection payment
in the disputed portion and the Buyers will convey back to the Sellers all of
their right, title and interest in such disputed portion) at the Administrative
Agent’s option and demand.  The repurchase price for a Purchased Receivable
shall (provided that the Outstanding Purchase Amount is greater than zero) be
the amount equal to the Outstanding Purchase Amount relating to such Purchased
Receivable (or, if applicable, a proportionate part thereof) at such time and
shall be paid to the Administrative Agent’s Account in immediately available
funds on the first Settlement Date following demand therefor by the
Administrative Agent; provided, that for purposes of recalculating such
repurchase price, any reductions to the Outstanding Purchase Amount pursuant to
Section 5(h)(iii) shall be disregarded.  Upon the payment in full of the
repurchase price with respect to a Purchased Receivable (or portion), such
Purchased Receivable (or portion) shall hereby be, and be deemed to be,
repurchased by such Seller from the Buyers without recourse to or warranty by
the Buyers, whereupon such Purchased Receivable shall no longer be deemed a
Purchased Receivable (or portion) and the Buyers shall have no further right,
title or interest in or to such Purchased Receivable (or portion).
(c)    Seller Indemnification. Each Seller hereby agrees, jointly and severally
with each other Seller, to indemnify each Indemnified Person and hold each
Indemnified Person harmless from and against any and all Indemnified Amounts
arising out of or resulting from or related to this Agreement or any other
Transaction Document or the ownership, maintenance or funding, directly or
indirectly, of the Purchased Receivable (or any of them) sold by such Seller or
otherwise arising out of or resulting from the actions or inactions of such
Seller or any of its Affiliates, as a result of: (i) any representation or
warranty made or deemed made by such Seller (or any of its officers) under or in
connection with this Agreement or any other Transaction Document which shall
have been incorrect when made; (ii) the failure by such Seller to perform any of
its covenants or obligations under any Transaction Document; (iii) the failure
by such Seller or any Purchased Receivable or Contract generated, signed or
accepted by such Seller to comply in all material respects with any Applicable
Law; (iv) the use of the Purchase Price proceeds by such Seller; (v) the failure
to vest in the Buyers ownership of each Purchased Receivable and all Collections
in respect thereof sold by such Seller, free and clear of any Adverse Claim (and
any attempt by any Person to void, rescind or set-aside any such transfer);
(vi) any Dispute, Dilution or any other claim resulting from the services
performed or merchandise furnished in connection with any Purchased Receivable
sold by such Seller or the furnishing or failure to furnish such services or
merchandise or relating to such Seller’s collection activities with respect to
any Purchased Receivable, (vii) any products liability claim or personal injury
or property damage suit or other similar or related claim or action of whatever
sort arising out of or in connection with the services


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


8

--------------------------------------------------------------------------------





performed or merchandise furnished in connection with any Purchased Receivable
sold by such Seller; (viii) the failure to vest in the Administrative Agent a
first priority perfected security interest (within the meaning of the UCC) in,
each Purchased Receivable and all Collections in respect thereof sold by such
Seller, free and clear of any Adverse Claim (and any attempt by any Person to
void, rescind or set-aside any such transfer); (ix) the commingling by such
Seller of Collections at any time with other funds of such Seller or any other
Person or (x) the existence of any liens or security interests described in
clauses (iii) or (iv) of the proviso to the definition of Adverse Claim or the
exercise of rights by any Person with respect thereto; provided, however, that
in all events there shall be excluded from the foregoing indemnification any
Indemnified Amounts to the extent resulting solely from (x) the gross negligence
or willful misconduct of an Indemnified Person as determined in a final
non-appealable judgment by a court of competent jurisdiction, (y) the failure of
an Account Debtor to pay any sum due under its Purchased Receivables by reason
of the financial or credit condition of such Account Debtor (including, without
limitation, the occurrence of an Insolvency Event with respect to the applicable
Account Debtor), or (z) any action taken by the Administrative Agent or any
Buyer without the consent of the Servicer, at any time prior to the Servicer’s
removal as Servicer with respect to such Purchased Receivable in accordance with
clause (j) of Section 5 to compromise or settle its claim against the applicable
Account Debtor in respect of any such Purchased Receivable. Any amount due and
payable pursuant to this section shall be paid to the Administrative Agent’s
Account in immediately available funds by no later than the fifth (5th) Business
Day following demand therefor by the Administrative Agent or the applicable
Buyer.
(d)    Tax Indemnification. All payments on the Purchased Receivables from the
Account Debtors will be made free and clear of any present or future taxes,
withholdings or other deductions whatsoever which arise by reason of the sale of
the Purchased Receivables to the Buyers (“Sale Transaction Taxes”) or relating
to the underlying transactions between the applicable Seller and the related
Account Debtors that gave rise to such Purchased Receivables (“Prior Transaction
Taxes”).  Each Seller, jointly and severally with each other Seller, will
indemnify the Administrative Agent and each Buyer and hold the Administrative
Agent and each Buyer harmless for any Sale Transaction Taxes and Prior
Transaction Taxes.  Further, each Seller shall pay and indemnify and hold the
Administrative Agent and each Buyer harmless from and against, any Sale
Transaction Taxes or Prior Transaction Taxes that may at any time be asserted
with respect to any Purchased Receivable sold by such Seller (including any
sales, occupational, excise, gross receipts, personal property, privilege or
license taxes, or withholdings, but not including taxes imposed upon the
Administrative Agent or any Buyer with respect to its overall net income
including gross receipts, franchise, doing business or similar taxes) and costs,
expenses and reasonable attorneys’ fees and expenses in defending against the
same, whether arising by reason of the acts to be performed by such Seller
hereunder or otherwise.  Any amount due and payable pursuant to this section
shall be paid to the Administrative Agent’s Account in immediately available
funds by no later than the fifth (5th) Business Day following demand therefor by
the Administrative Agent or the applicable Buyer.
(e)    Increased Costs. If a Buyer shall determine in its reasonable discretion
that any Regulatory Change regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Buyer’s capital or
assets or increasing its amount of required liquidity as a consequence of (i)
this Agreement or any other Transaction Document, (ii) any of such Buyer’s
obligations under this Agreement or any other Transaction Document or (iii) such
Buyer’s purchase or the ownership, maintenance or funding of any Purchased
Receivables hereunder, to a level below that which such Buyer would have
achieved but for such Regulatory Change (taking into consideration such Buyer’s
policies with respect to capital adequacy), then, from time to time, and
thereafter, the Administrative Agent may deliver to the Sellers, on behalf of
such Buyer, a certificate describing such increased costs and indicating the
necessary increase in each applicable Account Debtor Discount Rate to compensate
for such increased costs. Such increased Account Debtor Discount Rates shall
automatically become effective with respect to any sales of Proposed


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


9

--------------------------------------------------------------------------------





Receivables occurring on Purchase Dates commencing ten (10) Business Days after
delivery to the Sellers of such increased cost certificate (it being understood,
for the avoidance of doubt, that during such period no Buyer shall be under any
obligation whatsoever to make any purchase of any Purchased Receivable). A
certificate as to such increased costs submitted the applicable Sellers by or on
behalf of the applicable Buyer shall be conclusive and binding for all purposes
as to the calculations therein, absent manifest error.
(f)    Setoff. Each Seller, Servicer and the Guarantor hereby irrevocably
instruct and authorize the Administrative Agent and each Buyer, at any time that
a Servicer Termination Event has occurred and is continuing, to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by the Administrative Agent or such Buyer, as applicable, or any
branch, agency or Affiliate thereof, including the payment of the Purchase Price
for any Proposed Receivables, to, or for the account of, any Seller, any
Servicer or the Guarantor against amounts owing by each Seller, Servicer or the
Guarantor hereunder or under any other Transaction Document.
(g)    UCC. The rights granted to Administrative Agent hereunder are in addition
to all other rights and remedies afforded to the Administrative Agent as a
secured party under the UCC.



7.    Guaranty.
(a)    Unconditional Guaranty. For value received, the Guarantor hereby
unconditionally and irrevocably guarantees on demand (after notice thereof by
the Administrative Agent in accordance with the terms of this Agreement), as
primary obligor and not merely as surety, the complete and timely payment and
performance of any obligations of each Additional Seller that joins this
Agreement pursuant to Section 15 hereof (each such Additional Seller, in its
capacity as a Servicer, an “Additional Servicer”) and each Additional Servicer
arising under or pursuant to this Agreement and the other Transaction Documents,
including, without limitation, the obligations of each Additional Seller and
each Additional Servicer to make any payment to the Administrative Agent or any
Buyer as set forth in Section 5, Section 6, Section 11 and Section 12 of this
Agreement (the “Guaranteed Obligations”); provided, that, for the avoidance of
doubt, the Guarantor shall have no obligations hereunder with respect to any
non-payment of any Purchased Receivable resulting solely from the failure of an
Account Debtor to pay any sum due under such Purchased Receivable because of the
financial or credit condition of such Account Debtor (including, without
limitation, the occurrence of an Insolvency Event with respect to such Account
Debtor).
(b)    Guaranty of Payment; Waiver of Defenses. This Section 7 represents an
irrevocable, absolute, unconditional, present and continuing guaranty of payment
and performance, and is in no way conditional or contingent upon any requirement
to bring action against any Additional Seller or any Additional Servicer, or to
perfect or enforce any security or upon any other action, occurrence or
circumstance whatsoever. The liability of the Guarantor hereunder is independent
of and not in consideration of or contingent upon the liability of any other
Person under this or any similar instrument and the release of, or cancellation
by, any party to this or a similar instrument shall not act to release or
otherwise affect the liability of the Guarantor hereunder. It shall not be
necessary for the Administrative Agent or any Buyer (and the Guarantor hereby
waives to the extent permitted by Applicable Law any rights that the Guarantor
may have to require Buyer), in order to enforce the obligations of the Guarantor
hereunder, first to (i) institute suit or exhaust its remedies against any
Additional Seller, any Additional Servicer or any other Person, (ii) enforce the
Administrative Agent’s rights against any collateral that shall ever have been
given to secure performance under this Agreement or any other Transaction
Document, (iii) exhaust any remedies available to the Administrative Agent
against any collateral which shall ever have been given to secure performance
under


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


10

--------------------------------------------------------------------------------





the Receivables Purchase Agreement or any other Transaction Document or (iv)
resort to any other means of obtaining payment of the obligations of any
Additional Seller, any Additional Servicer or any other Person. The liability of
the Guarantor hereunder shall be absolute and unconditional irrespective of (and
the Guarantor hereby waives any and all defenses arising out of): (i) any lack
of validity or enforceability of any obligation of any Additional Seller or
Additional Servicer under this Agreement or any other Transaction Document as
against any such Person, (ii) any amendment, modification or waiver of this
Agreement or any other Transaction Document, (iii) any challenge to, or lack of
validity of, any Additional Seller’s ownership interest (immediately prior to
each purchase thereof by the Buyers) in the Purchased Receivables, (iv) any
other defense it may have as a guarantor or a surety generally or otherwise
based upon suretyship or impairment of collateral and (v) any other circumstance
that might otherwise constitute a defense, either in equity or at law, available
to, or a legal or equitable discharge of the Guarantor (other than the defense
of performance and/or payment in full of the Guaranteed Obligations).
(c)    Corporate Existence. The Guarantor will comply in all material respects
with all Applicable Laws and preserve and maintain its corporate existence,
rights, franchises, qualifications and privileges.
(d)    Expenses. In addition to any Guaranteed Obligations it may be required to
pay pursuant to this Section 7, the Guarantor hereby agrees to reimburse the
Administrative Agent and (as appropriate) each Buyer on demand for:
(i)    all reasonable and documented costs and expenses (including reasonable
attorneys’ fees and expenses) the Administrative Agent or any Buyer incurs in
connection with the enforcement of this Section 7, or for any breach of this
Agreement or any of the other Transaction Documents by the Guarantor (including
all such expenses incurred during any work-out or negotiation in respect of the
obligations of the Guarantor hereunder); and
(ii)    all stamp and other similar taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents.
(e)    Further Assurances. The Guarantor will, at its expense, promptly execute
and deliver all further instruments and documents that the Administrative Agent
may reasonably request to effectuate the terms of this Section 7 and the
performance of the Guarantor’s obligations hereunder.
(f)    Payments. Any payments made by the Guarantor hereunder will be made
without setoff, deduction or counterclaim for the amount of any taxes, levies or
imposts by any taxing authority thereof or therein (but not including taxes
imposed upon the Administrative Agent or any Buyer with respect to its overall
net income including gross receipts, franchise, doing business or similar
taxes).
(g)    Compliance Programs. The Guarantor and its Subsidiaries have conducted
and will conduct their businesses in compliance with applicable Anti-Corruption
Laws and Sanctions, and have maintained and will maintain policies and
procedures designed to promote and achieve compliance with such laws.



8.    Administrative Agent.
(a)    Appointment and Authorization.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


11

--------------------------------------------------------------------------------





(i)    Each Buyer hereby irrevocably designates and appoints The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as the “Administrative Agent” hereunder and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent hereby and to exercise such
other powers as are reasonably incidental thereto. The Administrative Agent
shall not have any duties other than those expressly set forth herein or any
fiduciary relationship with any Buyer, and no implied obligations or liabilities
shall be read into this Agreement, or otherwise exist, against the
Administrative Agent. The Administrative Agent does not assume, nor shall it be
deemed to have assumed, any obligation to, or relationship of trust or agency
with, any Buyer, any Seller, any Servicer or the Guarantor. Notwithstanding any
provision hereof or any other Transaction Document, in no event shall the
Administrative Agent ever be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to the provision
of any Transaction Document or Applicable Law.
(ii)    Except as otherwise specifically provided in this Agreement, the
provisions of this Section 8 are solely for the benefit of the Administrative
Agent and the Buyers, and none of any Seller, any Servicer or the Guarantor
shall have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Section 8 (other than as provided in Section 8(h)), except
that this Section 8 shall not affect any obligations that the Administrative
Agent or any Buyer may have to any Seller, any Servicer or the Guarantor under
the other provisions hereof.
(iii)    In performing its functions and duties hereunder, the Administrative
Agent shall act solely as the agent of the Buyers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller, any Servicer or the Guarantor or any of their successors and
assigns.
(iv)    Each Buyer hereby appoints the Administrative Agent as its
representative for purposes of Section 9-502(a)(2) of the UCC in order so that
the Administrative Agent may act as secured party of record under any such UCC
financing statements to perfect such Buyer’s ownership interest in the Purchased
Receivables.
(v)    With respect to any information or notice that is provided to the
Administrative Agent under this Agreement for distribution to the Buyers, the
Administrative Agent shall use commercially reasonable efforts to promptly
distribute such information or notice to the Buyers; provided, however, that the
failure of the Administrative Agent to promptly distribute such information or
notice to the Buyers shall neither constitute a breach of this Agreement nor
give rise to any liability on the part of the Administrative Agent.
(b)    Delegation of Duties. The Administrative Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible to any Buyer for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.
(c)    Exculpatory Provisions. None of the Administrative Agent or any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted (a) with the consent or at the direction of the Required Buyers or (b)
in the absence of such Person’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
judgment. The Administrative Agent shall not be responsible to any Buyer or
other Person for (i) any recitals, representations, warranties or other
statements made by any Seller, any Servicer or the Guarantor or any of their
Affiliates, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Transaction Document, (iii) any failure of any Seller, any
Servicer or the Guarantor or any of their Affiliates to perform any obligation
or


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


12

--------------------------------------------------------------------------------





(iv) the satisfaction of any condition specified in Section 1(d) or (e). The
Administrative Agent shall not have any obligation to any Buyer to ascertain or
inquire about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of any
Seller, any Servicer or the Guarantor or any of their Affiliates.
(d)    Reliance by the Administrative Agent. The Administrative Agent shall in
all cases be entitled to rely, and shall be fully protected in relying, upon any
document, other writing or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person and upon advice and
statements of legal counsel (including counsel to any Seller, any Servicer or
the Guarantor), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under any Transaction
Document unless it shall first receive such advice or concurrence of the
Required Buyers, and assurance of its indemnification, as it deems appropriate.
(e)    Actions by Administrative Agent. The Administrative Agent shall take such
actions, or refrain from taking such actions, under each of the Transaction
Documents with respect to the rights and remedies of Buyers, including with
respect to any Purchased Receivable, in each case as may be directed by the
Required Buyers; provided, until the Administrative Agent receives such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, as Administrative Agent deems
advisable and in the best interests of the Buyers. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement in accordance with a request of the Required Buyers, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all Buyers and the Administrative Agent.
(f)    Non-Reliance on the Administrative Agent and Other Buyers. Each Buyer
expressly acknowledges that none of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to such Buyer and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of any
Seller, any Servicer or the Guarantor, shall be deemed to constitute any
representation or warranty by the Administrative Agent. Each Buyer represents
and warrants to the Administrative Agent that, independently and without
reliance upon the Administrative Agent or any other Buyer and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of an investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of any Seller, any Servicer, the Guarantor and the Purchased
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items specifically
required to be delivered hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Buyer with any information concerning any
Seller, any Servicer, the Guarantor or any of their Affiliates that comes into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
(g)    Administrative Agent and Affiliates. Each of the Buyers and the
Administrative Agent and their respective Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt,
entity or other business with any Seller, any Servicer, the Guarantor or any of
their Affiliates and BTMU may exercise or refrain from exercising its rights and
powers as if it were not the Administrative Agent. With respect to the purchase
of the Proposed Receivables pursuant to this Agreement, the Administrative
Agent, in its capacity as a Buyer, shall have the same rights and powers under
this Agreement as any other Buyer and may exercise the same as though it were
not such an agent, and the terms “Buyer” and “Buyers” shall include the
Administrative Agent in its capacity as a Buyer.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


13

--------------------------------------------------------------------------------





(h)    Successor Administrative Agent. The Administrative Agent may, upon at
least forty-five (45) days’ notice to the Guarantor, each Seller, each Servicer
and each Buyer, resign as Administrative Agent. If the Person serving as
Administrative Agent is subject to an Insolvency Event, the Buyers (excluding
the Buyer that is also the Administrative Agent at such time, if applicable)
may, to the extent permitted by Applicable Law, by notice in writing to the
Guarantor and such Person remove such Person as Administrative Agent. Any
resignation or removal, as the case may be, shall not become effective until a
successor agent is appointed by the Buyers (excluding the Buyer that is also the
Administrative Agent at such time, if applicable), but with the consent of the
Guarantor (provided, such consent shall not be unreasonably withheld, delayed or
conditioned), and has accepted such appointment. Upon such acceptance of its
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall succeed to and become vested
with all the rights and duties of the retiring or removed, as applicable,
Administrative Agent, and the retiring or removed, as applicable, the
Administrative Agent shall be discharged from its duties and obligations as
Administrative Agent under the Transaction Documents. After any retiring or
removed, as applicable, Administrative Agent’s resignation or removal, as
applicable, hereunder, the provisions of Section 18 and this Section 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent.
(i)    Know Your Customer. Nothing in this Agreement shall require any Buyer
(including any Buyer when acting as Administrative Agent) to carry out any “know
your customer” or other checks in relation to any Person on behalf of any other
Buyer. Each Buyer confirms and acknowledges that it is solely responsible for
such checks and verifications it is required to carry out.
(j)    Enforcement. Notwithstanding anything to the contrary contained herein or
in any other Transaction Document and without limiting Section 8(e), the
authority to enforce rights and remedies of the Buyers hereunder and under the
other Transaction Documents against any Person shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8(a) for the benefit of all the Buyers.
(k)    Prompt Delivery of Information. Unless specifically required otherwise
under the terms of this Agreement, to the extent the Administrative Agent
receives information from the Sellers or the Servicers, which by the terms of
this Agreement is “for delivery to the Buyers” or other similar terms, the
Administrative Agent shall endeavor to promptly deliver such information to the
Buyers; provided that the failure to do so in a timely manner shall not give
rise to any liability on the part of the Administrative Agent.



9.    Notices. Unless otherwise provided herein, all communications by any party
to any other party hereunder or any other Transaction Document shall be in a
writing personally delivered or sent by a recognized overnight delivery service,
or certified mail, postage prepaid, return receipt requested, or by e-mail to
such party, as the case may be, at its address set forth below:


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


14

--------------------------------------------------------------------------------





If to Sanmina Corporation,
as Seller or Servicer:
 
 
 
 
Sanmina Corporation
 
 
2700 North First Street
 
 
San Jose, California 95134
 
 
Attention: David R. Anderson, Executive Vice President and Chief Financial
Officer
 
 
Email:
With a copy to the Guarantor:
 
 
 
 
 
If to Guarantor:
 
Sanmina Corporation
 
 
2700 North First Street
 
 
San Jose, California 95134
 
 
Attention: David R. Anderson, Executive Vice President and Chief Financial
Officer
 
 
Email:
 
 
 
If to the Administrative Agent:
 
 
(other than Purchase Requests):
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
 
1251 Avenue of the Americas
 
 
New York, New York 10020-1104
 
 
Attention: Gustavo Rizzo; Gauri Duggal; Jason Wu; Brian McNany
 
 
Email:
 
 
 
With a copy to:
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
 
1251 Avenue of the Americas
 
 
New York, New York 10020-1104
 
 
Attention: Amy Mellon Grandis
 
 
Email:
 
 
 
If to the Administrative Agent:
 
 
(Purchase Requests only)
 
 
also add:
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
 
1251 Avenue of the Americas
 
 
New York, New York 10020-1104
 
 
Attention: Gustavo Rizzo; Jason Wu
 
 
Email:



 
 
Notwithstanding the foregoing, if sent by e-mail, (i) any notice of default or
Servicer Termination Event by the Administrative Agent and (ii) any notice of
termination by any party under this Agreement, shall, in each case, also be
given by one of the other means provided above. A Purchase Request, and any


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


15

--------------------------------------------------------------------------------





supporting documentation in connection herewith or therewith, such as copies of
invoices not submitted via the PrimeRevenue System, may be sent by any Seller or
Servicer by e-mail attachment in portable document format (.pdf).
Each Seller, Servicer and the Guarantor agree that the Administrative Agent and
the Buyers may presume the authenticity, genuineness, accuracy, completeness and
due execution of any email bearing a facsimile or scanned signature resembling a
signature of an authorized Person of such Seller or Servicer without further
verification or inquiry by the Administrative Agent or the Buyers.
Notwithstanding the foregoing, the Administrative Agent and any Buyer in its
sole discretion may elect not to act or rely upon such a communication and shall
be entitled (but not obligated) to make inquiries or require further Seller,
Servicer or Guarantor action to authenticate any such communication.
A party may change the address at which it is to receive notices hereunder by
written notice in the foregoing manner given to the other parties hereto.



10.    Survival. All covenants, representations and warranties made herein shall
continue in full force and effect until the Final Collection Date. Each Seller’s
and Servicer’s obligations to indemnify the Administrative Agent and each Buyer
with respect to the expenses, damages, losses, costs and liabilities shall
survive until the later of (x) the Final Collection Date and (y) all applicable
statute of limitations periods with respect to actions that may be brought by
the Administrative Agent or a Buyer under the Transaction Documents have run.



11.    Expenses. Each Seller hereby agrees to reimburse the Administrative Agent
and (as appropriate) each Buyer on demand for:
(a)    (i) all reasonable and documented out-of-pocket costs and expenses
(including reasonable legal expenses) that the Administrative Agent incurs in
connection with the preparation, negotiation, documentation and delivery of this
Agreement and the other Transaction Documents and any amendment of or consent or
waiver under any of the Transaction Documents, up to an amount of $65,000.00,
(ii) all reasonable and documented costs and expenses (including reasonable
attorneys’ fees and expenses) that the Administrative Agent and each Buyer incur
in connection with the enforcement of, or any actual or reasonably claimed
breach of, this Agreement or any of the other Transaction Documents, including
all such expenses incurred during any work-out or negotiation in respect of the
obligations of the Seller or Servicer hereunder; and
(b)    all stamp and other similar taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other Transaction Documents.



12.    Interest on Overdue Amounts. All amounts due for payment by any Seller,
Servicer or the Guarantor to the Administrative Agent and each Buyer pursuant to
this Agreement shall accrue interest at the Overdue Payment Rate from the date
on which payment thereof is due until the date on which payment thereof is made
in accordance with the terms of this Agreement.



13.    Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


16

--------------------------------------------------------------------------------





THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE
ADMINISTRATIVE AGENT OR THE BUYERS IN THE PURCHASED RECEIVABLES IS GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).



14.    No Non-Direct Damages. To the fullest extent permitted by Applicable Law,
each Seller, each Servicer and the Guarantor shall not assert, and each such
Person hereby waives, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Transaction Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby.
No Indemnified Person shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Transaction Documents or the
transactions contemplated hereby or thereby; provided that the waiver provided
for in this sentence shall not apply to damages resulting directly from such
Indemnified Person’s own gross negligence or willful misconduct as determined by
a court of competent jurisdiction in a final and non-appealable judgment.



15.    Joinder of Additional Sellers. At any time during the term of this
Agreement, with the written consent of the Administrative Agent and the Buyers
(such consent to be granted or withheld at the sole and absolute discretion of
the Administrative Agent and each Buyer), one or more additional Subsidiaries of
the Guarantor (each, an “Additional Seller”), may join this Agreement as a
Seller in all respects by delivering a Joinder Agreement to the Administrative
Agent and the Buyers along with such other approvals, resolutions, certificates,
legal opinions and other documents as the Administrative Agent and the Buyers
may reasonably request, in each case, in form and substance reasonably
acceptable to the Administrative Agent and the Buyers. Upon receipt of such
Joinder Agreement and such other documents, such Additional Seller shall become
a Seller hereunder, subject to the rights, duties and obligations of a Seller in
all respects.



16.    Addition of Account Debtor. From time to time during the term of this
Agreement, the Sellers and the Guarantor may request that one or more account
debtors be added as an additional Account Debtor under this Agreement. Any such
request shall be made by the Sellers and the Guarantor to the Administrative
Agent (for distribution to the Buyers) and shall include a proposed Account
Debtor Buffer Period and the information required for each Account Debtor on
Schedule II. Administrative Agent and the Buyers shall determine whether or not
to accept any such request in their sole discretion. Once the Administrative
Agent and the Buyers have provided written approval of a proposed Account
Debtor, such Person shall immediately become an Account Debtor hereunder, and
the Administrative Agent shall provide an updated copy of Schedule II to the
Sellers reflecting the then-current Account Debtors.



17.    Joint and Several Obligations. The obligations of the Sellers hereunder
are joint and several. To the maximum extent permitted by Applicable Law, each
Seller hereby agrees to subordinate until the Final Collection Date any claim,
right or remedy that such Seller now has or hereafter acquires against any other
Seller that arises hereunder including, without limitation, any claim, remedy or
right of subrogation, reimbursement, exoneration, contribution, indemnification,
or participation in any claim, right or remedy of


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


17

--------------------------------------------------------------------------------





the Administrative Agent or any Buyer against any Seller or any of its property
which the Administrative Agent or any Buyer now has or hereafter acquires,
whether or not such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise. In addition, until the Final Collection
Date, each Seller hereby waives any right to proceed against the other Sellers,
now or hereafter, for contribution, indemnity, reimbursement, and any other
suretyship rights and claims, whether direct or indirect, liquidated or
contingent, whether arising under express or implied contract or by operation of
law, which any Seller may now have or hereafter have as against the other Seller
with respect to the transactions contemplated by this Agreement.



18.    General Provisions.
(a)    Final Agreement. This Agreement represents the final agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous understandings and agreements with respect to such
subject matter.
(b)    Assignment.
(i)    Each Buyer may only assign or transfer its role as Buyer under this
Agreement with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed) of the Sellers and the Administrative Agent;
provided that no consent of the Sellers shall be required for an assignment to
an Affiliate of such Buyer or, if a Servicer Termination Event has occurred and
is continuing, any other Person; provided further that the Sellers shall be
deemed to have consented to any such assignment unless one of them shall object
thereto by written notice to such Buyer within ten (10) Business Days after
having received notice thereof.
(ii)    Notwithstanding clause (i) above, each Buyer may at any time assign,
transfer or participate any Purchased Receivables or its rights to receive
payments with respect to any Purchased Receivables, including to any provider of
credit insurance.
(iii)    None of the Sellers, the Servicers or the Guarantor may assign or
otherwise transfer its rights, benefits or obligations under the Transaction
Documents without the prior written consent of the Administrative Agent and the
Buyers.
(iv)    Notwithstanding anything herein to the contrary, each Buyer may assign
or pledge a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Buyer, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank. No such assignment and/or pledge shall release such Buyer from its
obligations hereunder.
(v)    Subject to the foregoing clauses (i) through (iv), this Agreement shall
be binding on and shall inure to the benefit of each party hereto and its
successors and assigns.
(c)    Joinder of Additional Buyers. At any time during the term of this
Agreement, upon the request of the Sellers and with the written consent of the
Administrative Agent (such consent not to be unreasonably withheld), one or more
additional commercial banks (each, an “Additional Buyer”), may join this
Agreement as a Buyer in all respects by entering into a joinder and amendment
agreement (each, a “Buyer Joinder”) among the Sellers, the Servicers, the
Guarantor, the Administrative Agent and any existing Buyers (except for any
Buyer that is being removed as a Buyer of future Proposed Receivables in
accordance


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


18

--------------------------------------------------------------------------------





with Section 18(f)), which shall, among other things, contain all relevant
information applicable to Buyers under this Agreement, including, without
limitation, such Additional Buyer’s Facility Share and it’s Designated
Percentages for the Account Debtors. Upon the effectiveness of such Buyer
Joinder such Additional Buyer shall become a Buyer hereunder, subject to the
rights, duties and obligations of a Buyer in all respects. For the avoidance of
doubt and notwithstanding the addition of any Additional Buyer, no changes
whatsoever will be made to the Pro Rata Shares of the existing Buyers in the
existing Purchased Receivables absent the consent of the applicable Buyers
holding Pro Rata Shares in the applicable Purchased Receivables, which consent
may be given at the sole and absolute discretion of each such Buyer.
(d)    Severability. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(e)    Execution; Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
electronic mail attachment in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart of this Agreement.
(f)    Termination. The term of this Agreement shall last from the initial
effective date hereof until and including March 25, 2019, which date shall be
automatically extended for progressive three hundred and sixty-four (364)-day
terms unless the Sellers provide written notice to the Administrative Agent or
the Administrative Agent provides written notice to the Sellers not less than
ten (10) Business Days prior to the expiration of the then-applicable term, that
such Person does not intend to extend the term of this Agreement. In addition,
(i) the Administrative Agent, the Buyers or the Sellers may terminate this
Agreement for convenience at any time by thirty (30) days’ prior written notice
to the other parties, and (ii) the Sellers may terminate this Agreement upon
three (3) Business Days’ prior written notice to the Administrative Agent at any
time following (A) the delivery by or on behalf of any Buyer of any certificate
pursuant to Section 6(e) hereof providing for an increase in Account Debtor
Discount Rates on account of increased costs or (B) the rejection by the Buyers
of at least two (2) duly submitted Purchase Requests as to which all conditions
precedent set forth in Section 1(e) would be satisfied but for such rejection
within any consecutive sixty (60) day period. Notwithstanding the foregoing, all
obligations of the Sellers, the Servicers and the Guarantor under this
Agreement, including all covenants, representations, warranties, repurchase
obligations, and indemnities made herein shall continue in full force and effect
until the Final Collection Date.
(g)    Calculation of Interest. All interest amounts calculated on a per annum
basis hereunder are calculated on the basis of a year of three hundred and sixty
(360) days.
(h)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
RIGHT THAT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.
(i)    CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES
THAT IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION,


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


19

--------------------------------------------------------------------------------





FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION
IS NOT AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW
YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH
NEW YORK STATE OR FEDERAL COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.
(j)    WAIVER OF IMMUNITIES. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES
THAT TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.
(k)    Captions and Cross References. The various captions in this Agreement are
provided solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement. Unless otherwise indicated,
references in this Agreement to any Section, Schedule or Exhibit are to such
Section of or Schedule or Exhibit to this Agreement, as the case may be, and
references in any Section, subsection, or clause to any subsection, clause or
subclause are to such subsection, clause or subclause of such Section,
subsection or clause.
(l)    No Party Deemed Drafter. No party hereto shall be deemed to be the
drafter of this Agreement.
(m)    PATRIOT Act. Each of the Administrative Agent and each Buyer hereby
notifies each other party hereto that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each such party, which information includes the name and address of
such party and other information that will allow such Person to identify such
party in accordance with the Act. Each party to this Agreement shall, promptly
following a request by the Administrative Agent or a Buyer, provide all
documentation and other information that the Administrative Agent or such Buyer
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
(n)    Amendments; Waiver.
No failure or delay by the Administrative Agent or any Buyer in exercising any
right or power hereunder or under any other Transaction Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Buyers hereunder and under any other Transaction Document are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of any Transaction Document or consent to any departure
by any Seller or the Guarantor therefrom shall in any event be effective unless
the same shall be permitted by the next paragraph, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
purchase


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


20

--------------------------------------------------------------------------------





shall not be construed as a waiver of any default or breach of this Agreement,
regardless of whether the Administrative Agent or any Buyer may have had notice
or knowledge of such default or breach at the time.
No waiver, alteration, modification or amendment of this Agreement or any other
Transaction Document or any of the provisions hereof or thereof shall be binding
unless made in writing and duly executed by each Seller, each Servicer, the
Guarantor, the Administrative Agent and the Required Buyers, except that no such
waiver, alteration, modification or amendment shall, without the consent of all
Buyers: (i) extend the term of this Agreement (other than in accordance with
Section 18(e)), (ii) increase the Buyer’s Facility Share of any Buyer or change
any Buyer’s Designated Percentage with respect to any Account Debtor, (iii)
alter the definition of the term Pro Rata Share, (iv) extend the maturity of any
Purchased Receivable or reduce any fee payable by any Seller to the Buyers,
including pursuant to any Buyer Pricing Letter, (v) alter the definition of the
term Required Buyers or alter, amend or modify this Section 18(m), (vi) alter
the term Purchase Price or its component parts, (vii) release any Seller, the
Guarantor or other Person from its obligations under this Agreement or any other
Transaction Document, (viii) release the general security interest granted
herein to the Administrative Agent, for the benefit of the Buyers, in the
Purchased Receivables (unless such release relates to a sale or other
disposition of assets permitted under the terms of this Agreement) or (ix)
alter, amend or modify Schedule II or its component parts. No assignment by the
Administrative Agent or any Buyer in accordance with Section 18(a) shall be
deemed to be an alteration, modification or amendment of any of the provisions
hereof.
Notwithstanding the foregoing, any Agent Fee Letter may be amended or
supplemented by the mutual agreement of only the Sellers, the Guarantor and the
Administrative Agent.



19.    Confidentiality; Disclosure Required by Law. Each party to this Agreement
acknowledges that each other party may receive or have access to proprietary or
confidential information disclosed by a disclosing party (collectively, the
“Information”). The receiving party will use the disclosing party’s Information
solely to perform its obligations and exercise its rights under or in relation
to this Agreement and any other Transaction Document. The receiving party will
not disclose the disclosing party’s Information: provided that, the receiving
party may disclose the disclosing party’s Information:
(a)    to such party’s Affiliates and the respective directors, managers,
officers, trustees, employees, agents and advisors of such party (so long as
each such Person shall have been instructed to keep the same confidential in
accordance with this Section 19);
(b)    to the extent necessary to comply with law or any legal process or the
requirements of any Governmental Authority (including bank examiners and
self-regulatory organizations) or of any securities exchange on which securities
of the disclosing party or any Affiliate of the disclosing party are listed or
traded (and the disclosing party shall use commercially reasonable efforts to so
notify the other party of such disclosure; provided no such notice shall be
required if such disclosure is part of a routine regulatory examination or
securities law filing (including any required filing disclosing this Agreement)
or is not otherwise permitted pursuant to Applicable Law);
(c)    as part of normal reporting or review procedures to Governmental
Authorities (the disclosing party shall use commercially reasonable efforts to
so notify the other party of such disclosure; provided no such notice shall be
required if such disclosure is part of a routine regulatory examination or is
not otherwise permitted pursuant to Applicable Law);
(d)    in order to enforce its rights under this Agreement or any other
Transaction Document in a legal proceeding;
(e)    to any actual or prospective assignee of, or any actual or prospective
participant in, any of its rights under this Agreement or any credit insurance
provider (so long as such has agreed in a legally enforceable document to comply
with the terms of this Section 19 or any other substantially similar
confidentiality restrictions); and
(f)    to the service provider with whom the Administrative Agent subcontracts
use of the PrimeRevenue System and its contractors and agents provided that such
Persons agree to hold such information confidential pursuant to customary
commercial terms.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


21

--------------------------------------------------------------------------------





(g)    Accounting Treatment; Non-Reliance. Each Seller, each Servicer and the
Guarantor agrees and acknowledges that (i) it is a sophisticated party in
relation to this Agreement; (ii) it has made its own independent decision to
enter into the Agreement, the other Transaction Documents to which it is a party
and the transactions contemplated hereby and thereby and, in connection
therewith, has obtained such independent accounting, legal, tax, financial and
other advice as it deems necessary and appropriate (including, without
limitation, as to the appropriate treatment of such transactions for accounting,
legal, tax and other purposes) and (iii) it has not relied upon any
representation or advice from the Administrative Agent, any Buyer, their
Affiliates or any of their respective directors, officers, employees,
contractors, counsel, advisors or other representatives in this regard.
[Signatures Commence on the Following Page]




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


22

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


SANMINA CORPORATION,
as Seller and Servicer




By:_/s/ Brian P. Casey_______________________
Name: Brian P. Casey
Title: Senior Vice President and Treasurer








SANMINA CORPORATION,
as Guarantor




By:_/s/ Brian P. Casey_______________________
Name: Brian P. Casey
Title: Senior Vice President and Treasurer






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Signature Page

--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as the Administrative Agent




By:_/s/ Richard Gregory Hurst__________________
Name: Richard Gregory Hurst
Title: Managing Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Buyer




By:_/s/ Richard Gregory Hurst__________________
Name: Richard Gregory Hurst
Title: Managing Director






[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Signature Page

--------------------------------------------------------------------------------






Schedule I
Form of Purchase Request
[date]
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020-1104
Attention: Gustavo Rizzo; Jason Wu
Email:


Reference is hereby made to that certain Receivables Purchase Agreement, dated
as of March 26, 2018, by and among SANMINA CORPORATION, a Delaware corporation,
and any other seller from time to time party thereto (each, in such capacity, a
“Seller” and collectively, the “Sellers”), and as servicers (each, in such
capacity, a “Servicer” and collectively, the “Servicers”), SANMINA CORPORATION,
as guarantor (in such capacity the “Guarantor”), THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. (“BTMU”) and each other buyer from time to time party thereto (each,
in such capacity, a “Buyer” and collectively, the “Buyers”), and BTMU as
administrative agent (in such capacity, the “Administrative Agent”) (as it may
be amended, restated, modified or supplemented from time to time, the
“Agreement”; capitalized terms not otherwise defined herein shall have the
meanings set forth in, or by reference in, the Agreement).
Pursuant to the terms of the Agreement, the Sellers party hereto hereby request
that the Buyers purchase from such Sellers on ___________ ____, 20____, the
Proposed Receivables listed on the exhibit attached hereto with an aggregate Net
Invoice Amount of $_____________.
Each Seller party hereto represents and warrants that each of the conditions
precedent outlined in Section 1(e) of the Agreement will be satisfied in
connection with such proposed purchase.
Upon payment of the aggregate Purchase Price for any Proposed Receivable, the
applicable Buyers hereby purchase, and the Sellers party hereto hereby sell all
of such Sellers’ right, title and interest (but none of Sellers’ underlying
obligations to the applicable Account Debtor) with respect to such Proposed
Receivable as of the date hereof, and such Proposed Receivables shall become
Purchased Receivables in the manner set forth in the Agreement.
[SELLER]1 


By:______________________________________
Name:______________________________________
Title:_____________________________________


[SELLER]2 


By:______________________________________
Name:______________________________________
Title:_____________________________________


                
1 Insert applicable Seller name and signatures.
2 Insert applicable Seller name and signatures.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Schedule I-1

--------------------------------------------------------------------------------








List of Accounts Receivable for Account Debtor(s): [____________]
Proposed for Sale as of ____________, 20__


CALCULATION OF PURCHASE SUBLIMIT (all amounts in U.S. dollars) FOR ACCOUNT
DEBTOR: _____________________________________
Net Invoice Amount for Proposed Receivables:
$
Outstanding Purchase Amount with respect to applicable Account Debtor (excluding
Proposed Receivables):
$
Funded Amount for Proposed Receivables:
$
Total Outstanding Purchase Amount for applicable Account Debtor
(not to exceed applicable Purchase Sublimit for such Account Debtor):
$

                                        


CALCULATION OF PURCHASE SUBLIMIT (all amounts in U.S. dollars) FOR ACCOUNT
DEBTOR: _____________________________________
Net Invoice Amount for Proposed Receivables:
$
Outstanding Purchase Amount with respect to applicable Account Debtor (excluding
Proposed Receivables):
$
Funded Amount for Proposed Receivables:
$
Total Outstanding Purchase Amount for applicable Account Debtor
(not to exceed applicable Purchase Sublimit for such Account Debtor):
$



CALCULATION OF TOTAL OUTSTANDING PURCHASE AMOUNT (all amounts in U.S. dollars)
Outstanding Purchase Amount with respect to all Account Debtors (excluding
Proposed Receivables):
$
Total Outstanding Purchase Amount (not to exceed the Maximum Outstanding
Purchase Amount):
$









[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Schedule I-2

--------------------------------------------------------------------------------





Seller
Account Debtor
Invoice Number
Net Invoice Amount
Outstanding Purchase Amount
Funded Amount
Maturity Date
[Default Rate of Interest or Fees (if any)]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Schedule I-3

--------------------------------------------------------------------------------






Schedule II
Account Debtors
Seller: Sanmina Corporation
ACCOUNT DEBTOR
NAME
ACCOUNT DEBTOR PURCHASE SUBLIMIT
ACCOUNT DEBTOR BUFFER PERIOD
DESIGNATED PERCENTAGES
[***]
$[***]
[***]
[***]%


[***]
$[***]
[***]
[***]%


[***]
$[***]
[***]
[***]%


[***]
$[***]
[***]
[***]%













[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Schedule II-1

--------------------------------------------------------------------------------






SCHEDULE III
UCC Information
 
(a) Name: SANMINA CORPORATION
(b) Chief Executive Office: 2700 North First Street, San Jose, CA 95134
(c) Jurisdiction of Organization: Delaware
(d) Organizational Number: 2195845 
(e) FEIN: 77-0228183
(f) Tradenames: Viking Technology and 42Q
(g) Changes in Location, Name and Corporate Organization in the last 5 years:
None


 
 
 









[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Schedule III-1

--------------------------------------------------------------------------------






Exhibit A
Certain Defined Terms
A.    Defined Terms.
As used herein, the following terms shall have the following meanings:
“Account Debtor” means, with respect to each Seller, a Person listed as an
account debtor on Schedule II to this Agreement under the name of such Seller,
as such Schedule may be modified or supplemented from time to time upon the
request of the Sellers, as approved in advance by the Administrative Agent and
the Buyers in writing in their sole and absolute discretion in accordance with
the terms of this Agreement.
“Account Debtor Buffer Period” means, for each Account Debtor, the number of
days set forth under the heading “Account Debtor Buffer Period” for such Account
Debtor on Schedule II to this Agreement, as such Schedule may be modified or
supplemented from time to time upon the request of the Sellers, as approved in
advance by the Administrative Agent and the Buyers in writing in their sole and
absolute discretion in accordance with the terms of this Agreement.
“Account Debtor Discount Rate” means, with respect to any Account Debtor, LIBOR
plus the “Account Debtor Discount Margin” per annum specified for such Account
Debtor in the applicable Buyer Pricing Letter, as such Buyer Pricing Letter may
be modified or supplemented from time to time (i) upon the request of the
Sellers, as approved in advance by the Administrative Agent and each applicable
Buyer in writing in their sole and absolute discretion in accordance with the
terms of this Agreement, or (ii) as otherwise provided in this Agreement.
“Additional Buyer” has the meaning set forth in Section 18(c) hereof.
“Additional Seller” has the meaning set forth in Section 15 hereof.
“Additional Servicer” has the meaning set forth in Section 7(a) hereof.
“Administrative Agent” has the meaning set forth in the preamble hereto.
“Administrative Agent’s Account” means the account specified as such in Exhibit
G hereto, or such other deposit account identified in writing by the
Administrative Agent to the Sellers from time to time.
“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security; provided, however, that none of
the foregoing shall constitute an Adverse Claim (i) to the extent granted favor
of, or assigned to, the Administrative Agent, (ii) to the extent granted or
created by the Administrative Agent or any Buyer in favor of any third party,
arising out of any claim asserted by any creditor of the Administrative Agent or
any such Buyer, or otherwise resulting solely from actions or omissions of the
Administrative Agent or any Buyer (iii) to the extent consisting of liens or
security interests arising under the Credit Agreement or the Indenture which are
automatically released with respect to the applicable Purchased Receivable
hereunder upon its sale to the Buyers hereunder, or (iv) to the extent
consisting of liens or security interests granted pursuant to the Credit
Agreement or the Indenture over deposit accounts into which Collections in
respect of any Purchased Receivables are received or held prior to being
transferred to the Administrative Agent.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-1

--------------------------------------------------------------------------------





“Affiliate” when used with respect to a Person means any other current or future
Person controlling, controlled by, or under common control with, such Person.
For the purposes of this definition, “control” of a Person means the possession,
directly or indirectly, of the power to direct or cause the direction of its
management and policies, whether through the ownership of voting securities, by
contract or otherwise.
“Agent Fee Letter” means any fee letter agreement entered into subsequent to the
date hereof by and between Sellers and the Administrative Agent with respect to
any administrative, processing or other similar fees payable to the
Administrative Agent.
“Agreement” has the meaning set forth in the preamble hereto.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the PATRIOT
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other Applicable Law of the
United States, Canada or any member state of the European Union now or hereafter
enacted to monitor, deter or otherwise prevent: (i) terrorism or (ii) the
funding or support of terrorism or (iii) money laundering.
“Applicable Law” means any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, order, injunction, writ, decree, judgment,
award or similar item of or by a Governmental Authority or any interpretation,
implementation or application thereof.
“Auto Rejected Receivable” has the meaning set forth in Section 1(g) hereof.
“BTMU” has the meaning set forth in the preamble hereto.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in New York City are required or permitted to close; provided, when
used in connection with determining LIBOR, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market.
“Buyer” has the meaning set forth in the preamble hereto.
“Buyer’s Facility Share” shall mean, with respect to any Buyer, (i) if appearing
below, the amount set forth opposite such Buyer’s name below, or as such amount
is modified from time to time, and (ii) with respect to any other Buyer, in the
applicable Buyer Joinder under which it becomes a Buyer hereunder, as such
amount is modified from time to time.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.                $140,000,000
“Buyer Joinder” has the meaning set forth in Section 18(c) hereof.
“Buyer Pricing Letter” means the letter agreement entered into on the date
hereof by and among the Sellers, the Guarantor, the Administrative Agent and the
Buyers with respect to the relevant Account Debtor Discount Margins applicable
to the Account Debtors hereunder and any other amounts payable to the Buyers’
hereunder.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-2

--------------------------------------------------------------------------------





“Collections” means, with respect to any Receivable: (a) all funds that are
received by any Seller, Servicer or any other Person on their behalf in payment
of any amounts owed in respect of such Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including insurance payments and net proceeds of the
sale or other disposition of repossessed goods or other collateral or property
of the related Account Debtor or any other Person directly or indirectly liable
for the payment of such Receivable and available to be applied thereon), (b) all
Deemed Collections, (c) all proceeds of all Related Security with respect to
such Receivable and (d) all other proceeds of such Receivable.
“Contract” means, with respect to any Receivable, the applicable contract or
purchase order with respect to such Receivable between a Seller and the
applicable Account Debtor, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof.
“Credit Agreement” means the Third Amended and Restated Credit Agreement dated
as of February 1, 2018 among Sanmina Corporation as the borrower, Bank of
America, N.A. as the administrative agent, swing line lender and issuing lender,
and the other lenders from time to time party thereto, as amended, restated,
supplemented or otherwise modified from time to time.
“Deemed Collection” has the meaning set forth in Section 6(a) hereof.
“Designated Percentage” means, for each Buyer, with respect to each Account
Debtor, the percentage set forth under the heading “Designated Percentage” for
such Buyer on Schedule II to this Agreement, as such Schedule may be modified or
supplemented from time to time upon the request of the Sellers, as approved in
advance by the Administrative Agent and the Buyers in writing in their sole and
absolute discretion in accordance with the terms of this Agreement.
“Dilution” means, on any date, an amount equal to the sum, without duplication,
of the aggregate reduction effected on such date in the outstanding balance of
any Purchased Receivable attributable to any discount, adjustment, deduction, or
reduction that would have the effect of reducing the amount of part or all of
such Purchased Receivable (except, in each case, to the extent arising solely as
the result of the applicable Account Debtor’s financial or credit condition or
ability to pay).
“Discount” means, with respect to each Purchased Receivable purchased on a
Purchase Date related to a specific Account Debtor, the discount cost applied by
the Buyers to such Purchased Receivable as of such Purchase Date, which shall be
equal to the product of (a) the applicable Account Debtor Discount Rate per
annum, determined as of two (2) Business Days prior to the Purchase Date for
such Purchased Receivables, multiplied by (b) the result of (i) the applicable
Discount Period divided by (ii) 360 and multiplied by (c) the Net Invoice
Amount.
“Discount Period” means, with respect to each Purchased Receivable, the sum of
the number of days from and including (i) the Purchase Date for such Purchased
Receivable and to, but not including, (ii) the first weekly Settlement Date
occurring after the date that corresponds to the Maturity Date with respect to
such Purchased Receivable plus the Account Debtor Buffer Period for such Account
Debtor.
“Dispute” means any dispute, discount, deduction, claim, offset, defense, or
counterclaim or similar position asserted of any kind relating to one or more
Receivables (x) arising on account of the goods relating to such Receivables
having been lost or damaged prior to receipt thereof by the related Account
Debtor or otherwise not delivered to such Account Debtor in accordance with the
Contract related thereto; (y) arising on account of the return of goods by an
Account Debtor to any Seller, Servicer, any of their respective Affiliates or
successors or assigns (including any Buyer) relating to its obligation to pay an
amount due with


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-3

--------------------------------------------------------------------------------





respect to a Purchased Receivable, or (z) otherwise asserted by the related
Account Debtor as being a basis for non-payment in full of the Receivable
(except, in each case, to the extent arising solely as the result of (A) the
applicable Account Debtor’s financial or credit condition or ability to pay or
(B) the actions or omissions of the Administrative Agent or any Buyer
(including, for the avoidance of doubt, any dispute, offset, counterclaim or
defense asserted by an Account Debtor on account of (1) amounts owed or alleged
to be owed by the Administrative Agent or any such Buyer to such Account Debtor
or its Affiliates in respect of debtors or obligations unrelated to this
Agreement or the Purchased Receivables or (2) resulting actions or omissions of
the Administrative Agent or any such Buyer related to the Purchased Receivables
of such Account Debtor taken after such time as an applicable Seller has been
removed as Servicer under clause (j) of Section 5)); regardless of whether the
same (i) is in an amount greater than, equal to or less than the applicable
Purchased Receivable concerned or (ii) arises by reason of an act of God, civil
strife, war, currency restrictions, foreign political restrictions or
regulations, or any other circumstance or event beyond the control of such
Seller or the applicable Account Debtor; provided that, for the avoidance of
doubt, Dilutions do not constitute Disputes.
“Effective Date” means March 26, 2018.
“Eligible Receivable” means a Receivable with respect to which each of the
Eligibility Criteria set forth in Exhibit E is satisfied.
“Events of Repurchase” has the meaning set forth in Section 6(b) hereof.
“Existing Credit Facility Default” means the occurrence of (i) an event of
default or any other similar concept shall occur under the Credit Agreement or
(ii) an event of default shall occur under Section 8.01(f) (Cross Default) of
the Credit Agreement, in each case, as in effect on the date of this Agreement
and without giving effect to an amendment, restatement, waiver or supplement
thereto, or any termination or expiration thereof, unless otherwise agreed to in
writing by the Administrative Agent and the Buyers in their sole discretion, in
each case, which occurrence and continuation gives the lenders under the Credit
Agreement the immediate right (disregarding any waiver or forbearance that may
have been granted by such lenders with respect thereto) to accelerate the
maturity of the outstanding debt under the Credit Agreement.
“Fee Letter” means, collectively, the Buyer Pricing Letter and the Agent Fee
Letter.
“Final Collection Date” means the date following the termination of this
Agreement on which the Administrative Agent has received (i) all Collections
owing on the Purchased Receivables and (ii) all payments, if any, required to be
paid by any Seller or Servicer under this Agreement or any other Transaction
Document, including with respect to Events of Repurchase and Indemnified Amounts
to the extent any claim therefor has been asserted as of such date.
“Funded Amount” has the meaning set forth in Section 1(f) hereof.
“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis as set forth in Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and/or in statements of the Financial Accounting Standards Board or
the rules and regulations of the United States Securities and Exchange
Commission and/or their respective successors and which are applied in the
circumstances as of the date in question.
“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, regulatory body, central bank, commission, department
or instrumentality of any such government or political subdivision, or any other
entity exercising executive, legislative, judicial, regulatory or


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-4

--------------------------------------------------------------------------------





administrative functions of or pertaining to government or any court, tribunal,
grand jury or arbitrator, or any accounting board or authority (whether or not
part of a government) which is responsible for the establishment or
interpretation of national or international accounting principles, in each case
whether foreign or domestic.
“Guaranteed Obligations” has the meaning set forth in Section 7(a) hereof.
“Guarantor” has the meaning set forth in the preamble hereto.
“Indemnified Amounts” has the meaning set forth in Section 5(i) hereof.
“Indemnified Person” has the meaning set forth in Section 5(i) hereof.
“Indenture” means that certain Indenture, dated as of June 4, 2014, by and among
Sanmina Corporation, as issuer, the guarantors from time to time party thereto,
and U.S. Bank National Association, as trustee and notes collateral agent, as
supplemented by the First Supplemental Indenture, dated as of July 29, 2015,
among Sanmina Corporation, certain subsidiaries of Sanmina Corporation as
guarantors and U.S. Bank National Association, as trustee, and as further
amended, supplemented or otherwise modified from time to time.
“Information” has the meaning set forth in Section 19 hereof.
“Insolvency Event” shall mean (i) with respect to an Account Debtor, the
inability of such Account Debtor to pay any amount owed when due in respect of a
Purchased Receivable as a result of the bankruptcy, insolvency or other
financial inability of such Account Debtor to make such payment and (ii) with
respect to any Person (including an Account Debtor), such Person shall fail to
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against such Person
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any Applicable Law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of
thirty (30) days, or any of the actions sought in such proceeding (including the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or such Person shall take any action to authorize any of
the actions set forth above in this clause (ii).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time.
“Joinder Agreement” means a joinder agreement in substantially the form of
Exhibit H hereto.
“LIBOR” means, for any Purchased Receivable, (a) the interest rate per annum
determined on the basis of the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other Person that takes over the
administration of that rate) for deposits in U.S. dollars as of 11:00 a.m.
(London time) on the second Business Day preceding the Purchase Date for such
Purchased Receivable, having a term approximately equal to the Discount Period
for such Purchased Receivable as it appears on the relevant display page on the
Bloomberg Professional Service (or any successor or substitute page or service
providing quotations of interest rates applicable to U.S. dollar deposits in the
London interbank


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-5

--------------------------------------------------------------------------------





market comparable to those currently provided on such page that is mutually
acceptable to the Administrative Agent and the Seller) or (b) if a rate cannot
be determined under clause (a), the interest rate per annum equal to the average
(rounded upwards if necessary to the nearest 1/100th of 1%) of the rates per
annum at which deposits in U.S. dollars having a term approximately equal to
such Discount Period are offered to the principal London office of the
Administrative Agent by three (3) prime banks in the London interbank market,
selected by the Administrative Agent in good faith, at about 11:00 a.m. (London
time) on the second Business Day preceding the first day of such Discount
Period; provided, however, that, in the event the applicable interest rate is
not available for the term in question, the interest rate for such term will be
determined by linear interpolation of the rates available for maturities next
higher and next shorter than the relevant term. Notwithstanding the foregoing,
if, on any day, “LIBOR” would be less than 0%, for purposes of this Agreement,
“LIBOR” shall mean 0%.
“Maturity Date” means, with respect to any Purchased Receivable, the date the
related Contract provides for timely payment in full of the amounts owing
thereunder.
“Maximum Outstanding Purchase Amount” means, as of any date of determination, an
amount equal to the sum of the Purchase Sublimits with respect to all Account
Debtors as of such date of determination.
“Modified Designated Percentage” has the meaning set forth in Section 1(g)
hereof.
“Modified Designated Percentage Buyer” has the meaning set forth in Section 1(g)
hereof.
“Net Invoice Amount” means the amount of the applicable Purchased Receivable
shown on the invoice for such Purchased Receivable as the total amount payable
by the related Account Debtor (net of any discounts, credits or other allowances
shown on such invoice and agreed to prior to the Purchase Date).
“Non-Funding Buyer” has the meaning set forth in Section 1(g) hereto.
“Non-Payment Event” has the meaning set forth in Section 5(h).
“Non-Payment Report” has the meaning set forth in Section 5(h).
“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control (or any successor thereto).
“Outstanding Purchase Amount” means, as of any time of determination and with
respect to any portion of the Purchased Receivables, (x) the Net Invoice Amount
for such Purchased Receivables, minus (y) the aggregate amount of all
Collections with respect to such Purchased Receivables that has been deposited
into the Administrative Agent’s Account as of such time. When such term is used
without reference to any specific Purchased Receivables, it shall constitute a
reference to all Purchased Receivables.
“Overdue Payment Rate” means the Prime Rate + 2% per annum.
“Overdue Receivable” has the meaning set forth in Section 5(h) hereof.
“Person” means an individual, partnership, sole proprietorship, corporation
(including a business trust), limited liability company, limited partnership,
joint stock company, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-6

--------------------------------------------------------------------------------





“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its
“reference rate” or “prime rate”, as applicable. Such “reference rate” or “prime
rate” is set by the Administrative Agent based on various factors, including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such announced rate, and is not necessarily the
lowest rate charged to any customer.
“PrimeRevenue System” means the Administrative Agent’s communication tool
accessible via the internet to enable clients to offer various Proposed
Receivables for sale to the Administrative Agent and for the loading approval
and monitoring of such Proposed Receivables on a platform, the terms of use of
which are set out in Annex I and are hereby incorporated herein.
“Pro Rata Share” shall mean, with respect to any Buyer,
(i)     subject to clause (ii) immediately below, with respect to each Proposed
Receivable, an amount (expressed as a percentage) equal to such Buyer’s
Designated Percentage applicable to the Account Debtor owing on such Proposed
Receivable,
(ii)    with respect to each Auto Rejected Receivable that is resubmitted for
sale by a Seller in accordance with Section 1(g), an amount (expressed as a
percentage) equal to such Buyer’s Modified Designated Percentage applicable to
the Account Debtor owing on such Proposed Receivable,
(iii)     with respect to any Purchased Receivable, an amount (expressed as a
percentage) equal to (x) that portion of the Purchase Price of such Purchased
Receivable paid by such Buyer, divided by (y) the Purchase Price of such
Purchased Receivable paid by all of the Buyers, and
(iv)     for all other purposes under this Agreement, an amount (expressed as a
percentage) equal to (x) the aggregate Purchase Prices of all Purchased
Receivables paid by such Buyer, divided by (y) the aggregate Purchase Prices of
all Purchased Receivables paid by all of the Buyers.
“Proposed Receivable” means, with respect to any Purchase Date, each Receivable
proposed by Seller to the Buyers for purchase hereunder and described in a
Purchase Request to be purchased on such Purchase Date, together with any
Related Security with respect to such Receivable, and all Collections and
proceeds with respect to the foregoing.
“Purchase Date” means, with respect to any Purchased Receivable, the date on
which the applicable Buyers purchase such Purchased Receivable.
“Purchase Price” has the meaning set forth in Section 1(f) hereof.
“Purchase Request” has the meaning set forth in Section 1(a) hereof.
“Purchase Sublimit” means, with respect to each Account Debtor, the dollar
amount set forth on Schedule II to this Agreement as the Purchase Sublimit, as
such Schedule may be modified or supplemented from time to time (i) upon request
of the Sellers, as approved in advance by the Administrative Agent and the
Buyers in writing in their sole and absolute discretion in accordance with the
terms of this Agreement or (ii) as otherwise provided in this Agreement.
“Purchased Receivables” has the meaning set forth in Section 1(b) hereof.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-7

--------------------------------------------------------------------------------





“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Seller or Buyer (as assignee of Seller) by an
Account Debtor, whether constituting an account, instrument, document, contract
right, general intangible, chattel paper or payment intangible, in each instance
arising in connection with the sale of goods that have been or are to be sold or
for services rendered or to be rendered, including, without limitation, the
obligation to pay any finance charges, fees and other charges with respect
thereto. Any such right to payment arising from any one transaction, including
any such right to payment represented by an individual invoice or agreement,
shall constitute a Receivable separate from a Receivable consisting of any such
right to payment arising from any other transaction.
“Reconciliation Report” has the meaning set forth in Section 5(g).
“Regulatory Change” means, relative to any Person:
(a)     any change subsequent to the date of this Agreement in (or the adoption,
implementation, administration, change in phase-in or interpretation or
commencement of effectiveness of) any:
(i)     Applicable Law applicable to such Person;
(ii)     regulation, interpretation, directive, requirement or request (whether
or not having the force of law) applicable to such Person of (A) any
Governmental Authority charged with the interpretation or administration of any
Applicable Law referred to in clause (a)(i) or (B) any fiscal, monetary or other
authority having jurisdiction over such Person;
(iii)     GAAP or regulatory accounting principles applicable to such Person and
affecting the application to such Person of any Applicable Law, regulation,
interpretation, directive, requirement or request referred to in clause (a)(i)
or (a)(ii) above; or
(iv)    notwithstanding the foregoing, (A) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof, and (B)
all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign governmental or
regulatory authorities, shall in each case be deemed to be a “Regulatory Change”
occurring and implemented after the date hereof, regardless of the date enacted,
adopted, issued or implemented; or
(b)     any change in the application to such Person of any existing Applicable
Law, regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii), (a)(iii) or (a)(iv) above.
“Related Security” means, with respect to any Receivable:
(i)    all rights to enforce payment of such Receivable under the related
Contract;


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-8

--------------------------------------------------------------------------------





(ii)    all instruments and chattel paper that may evidence such Receivable;
(iii)    all payment rights under guaranties, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise;
(iv)    all security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements describing any collateral securing such Receivable; and
(v)    all books, records and other information (including computer programs,
tapes, discs, punch cards, data processing software and related property and
rights) relating to such Receivable and the related Account Debtor.
“Required Buyers” shall mean, (i) at such time as there are two or fewer Buyers,
all Buyers, (ii) at such time as there are three Buyers, at least two Buyers and
(iii) at all other times, the Buyers the Pro Rata Shares in excess of 50%.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of OFAC or the United States Department of State, available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time; (b) that is operating, organized or
resident in a Sanctioned Country; (c) with whom engaging in trade, business or
other activities is otherwise prohibited or restricted by Sanctions; or (d) (i)
an agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a Person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by OFAC.
“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Seller” has the meaning set forth in the preamble hereto.
“Sellers’ Account” means the account specified as such in Exhibit G hereto, or
such other bank account identified in writing by the Sellers to the
Administrative Agent from time to time.
“Servicer” has the meaning set forth in Section 5(a) hereof.
“Servicer Termination Event” means an event specified in Exhibit F hereto.
“Settlement Date” means each Tuesday of each calendar week (unless any such day
is not a Business Day, in which case, the next Business Day thereafter shall be
a Settlement Date).


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-9

--------------------------------------------------------------------------------





“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
“Transaction Documents” means this Agreement, the Buyer Pricing Letter, each Fee
Letter, each Joinder Agreement, each Buyer Joinder and all other documents and
agreements to be executed and delivered by any Seller, any Servicer or the
Guarantor in connection with any of the foregoing (including, without
limitation, any Purchase Request, any Non-Payment Report or any Reconciliation
Report), in each case, as amended, supplemented or otherwise modified from time
to time.
“UCC” means the Uniform Commercial Code in effect in the State of New York from
time to time; provided, if by reason of mandatory provisions of Applicable Law,
the perfection, the effect of perfection or non-perfection or the priority of
the security interests of the Administrative Agent or any Buyer is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.
“UCC Information” means the information set forth on Schedule III, as such
information may be updated from time to time in writing in accordance with
clause (c) of Exhibit D.
“U.S. dollars” means United States dollars, the lawful currency of the United
States of America.
B. Other Interpretive Matters.


All accounting terms defined directly or by incorporation in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant thereto unless otherwise defined therein. For purposes of
this Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) terms defined in Article 9 of the UCC and not otherwise
defined in such agreement are used as defined in such Article; (b) references to
any amount as on deposit or outstanding on any particular date means such amount
at the close of business on such day; (c) the words “hereof,” “herein” and
“hereunder” and words of similar import refer to such agreement (or the
certificate or other document in which they are used) as a whole and not to any
particular provision of such agreement (or such certificate or document);


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-10

--------------------------------------------------------------------------------





(d) references to any Annex, Section, Schedule or Exhibit are references to
Annexes, Sections, Schedules and Exhibits in or to such agreement (or the
certificate or other document in which the reference is made), and references to
any paragraph, subsection, clause or other subdivision within any Section or
definition refer to such paragraph, subsection, clause or other subdivision of
such Section or definition; (e) the term “including” means “including without
limitation”; (f) references to any Applicable Law refer to that Applicable Law
as amended from time to time and include any successor Applicable Law; (g)
references to any agreement refer to that agreement as from time to time
amended, restated, extended or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (h) references to any
Person include that Person’s permitted successors and assigns; (i) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (j) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (k) terms in one gender include the parallel terms in the neuter
and opposite gender; (l) the term “or” is not exclusive; and (m) unless
otherwise provided, all references to specific times shall be references to such
time in New York City, New York.




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit A-11

--------------------------------------------------------------------------------






Exhibit B
Conditions Precedent for Effectiveness
Each of the following is in form and substance satisfactory to the
Administrative Agent and each Buyer:
(a)    A fully executed counterpart of this Agreement.
(b)    A fully executed counterpart of the Buyer Pricing Letter.
(c)    Certificates (long form, if available) issued by the Secretary of State
of the applicable jurisdiction as to the legal existence and good standing of
each Seller, Servicer and the Guarantor.
(d)    A certificate of the Secretary or Assistant Secretary of each Seller,
Servicer and the Guarantor certifying attached copies of the certified
organizational documents of such Person and all documents evidencing necessary
corporate action to be taken by and governmental approvals, if any, to be
obtained by such Person with respect to this Agreement and the other Transaction
Documents to which it is a party and the names and true signatures of the
incumbent officers of such Person authorized to sign this Agreement and any
other Transaction Documents to be delivered by it hereunder (including each
Purchase Request) or thereunder or in connection herewith or therewith.
(e)    UCC, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date, listing all
effective financing statements, lien notices or comparable documents that name
any Seller as debtor and that are filed in those state and county jurisdictions
in which such Seller is organized or maintains its principal place of business
or chief executive office and such other searches that the Administrative Agent
deems necessary or appropriate.
(f)    Acknowledgment copies of proper termination statements (Form UCC-3) and
any other relevant filings necessary to evidence the release of all security
interests, ownership and other rights of any Person previously granted by any
Seller in the Purchased Receivables.
(g)    Properly completed forms of UCC-1 financing statements (showing each
Seller as “debtor/seller” and Administrative Agent as “secured party/buyer”)
which have been submitted for filing the in the Uniform Commercial Code filing
office in the jurisdiction of organization of each Seller.
(h)    A lien release and acknowledgment letter from Bank of America, N.A., as
Administrative Agent under the Credit Agreement.
(i)    Favorable legal opinions from outside legal counsel to the Guarantor and
each Seller in form and substance satisfactory to the Administrative Agent and
the Buyers, including opinions with respect to due organization and good
standing of each such Person, due authorization, execution and delivery of this
Agreement by each such Person, validity and enforceability of this Agreement
with respect to each such Person, non-contravention of organizational documents,
material agreements and law, no consents, creation and perfection of security
interests, and true sale and such other matters as the Administrative Agent and
the Buyers may reasonably request.




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit B-1

--------------------------------------------------------------------------------






Exhibit C
Representations and Warranties


Each Seller and each Servicer hereby makes the following representations and
warranties for the benefit of the Administrative Agent and each Buyer as of the
date of this Agreement and on each Purchase Date:
(a)Such Person is (i) duly organized, validly existing, and, to the extent
applicable under the laws of its jurisdiction of organization, in good standing
under the laws of its jurisdiction of organization and has all organizational
powers and all material governmental licenses, authorizations, consents, and
approvals required to carry on its business as now conducted and (ii) is
qualified to do business in every jurisdiction where the nature of its business
requires it to be so qualified, except, with respect to clause (ii), to the
extent that failure to so qualify would not reasonably be expected to adversely
affect its ability to perform its obligations hereunder or under the other
Transaction Documents and would not have an adverse effect on the collectability
of any Purchased Receivable or on the interests of the Administrative Agent or
any Buyer under the Transaction Documents.
(b)Such Person has the requisite power and authority to enter into and deliver
this Agreement and the other Transaction Documents, and it has taken all
necessary corporate or other action required to authorize the execution,
delivery and performance by such Person of this Agreement and the other
Transaction Documents. This Agreement and the other Transaction Documents to
which such Person is a party have been duly executed and delivered by such
Person.
(c)Such Seller has the requisite power and authority to sell the Proposed
Receivables being sold by it on the applicable Purchase Date in the manner
herein contemplated, and it has taken all necessary corporate or other action
required to authorize the assignment and sale of such Proposed Receivables.
(d)This Agreement and the other Transaction Documents to which it is a party
constitutes the legal, valid and binding obligations of such Person, enforceable
in accordance with their terms, subject to bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting the
rights and remedies of creditors and general principles of equity, regardless of
whether enforcement is sought in proceedings in equity or at law.
(e)This Agreement, together with the sale and assignments contemplated hereby,
are effective to transfer to the Buyers legal and equitable title to, with right
to sell and encumber, each Purchased Receivable, whether now existing or
hereafter arising. Upon the filing of a UCC-1 financing statement in the state
of organization of such Seller set forth in the UCC Information, listing such
Seller, as debtor/seller, and the Administrative Agent (for the benefit of the
Buyers), as secured party/buyer, and covering Purchased Receivables from time to
time purchased hereunder, the ownership interests of the Buyers in each such
Purchased Receivable shall be perfected.
(f)The UCC Information is true and correct in all respects. All other data,
materials and information provided by such Person to each Buyer and the
Administrative Agent in connection herewith and with the Contract, each
Purchased Receivable being sold by it hereunder, each Account Debtor, the
relationship between it and each Account Debtor, and each Account Debtor’s
payment history (including timeliness of payments), is true and correct in all
material respects.
(g)Neither the execution nor the delivery by such Person of this Agreement, the
other Transaction Documents to which it is a party or any of the other documents
related hereto or thereto, nor the


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit C-1

--------------------------------------------------------------------------------





performance of or compliance with the terms and provisions hereof or thereof by
such Person will conflict with or result in a breach of or give rise to a
default under (i) any Applicable Laws, (ii) any indenture, loan agreement,
security agreement or other material agreement binding upon such Person or any
of its properties, or (iii) any provision of such Person’s organizational
documents.
(h)No authorization, consent or approval or other action by, and no notice to or
filing (other than the UCC financing statements required to be filed hereunder)
with, any Governmental Authority is required to be obtained or made by such
Person for the due execution, delivery and performance by it of this Agreement
or any other Transaction Document.
(i)Such Person is Solvent.
(j)There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order binding on or against
such Person or any of its Affiliates before any court, governmental entity or
arbitrator, which could reasonably be expected to have an adverse effect on the
enforceability of this Agreement (including, without limitation, the
enforceability of any Buyer’s ownership interest in the Purchased Receivables)
or the ability of such Person to perform its obligations hereunder.
(k)No Seller has pledged or granted any security interest in any Purchased
Receivable to any Person except (i) pursuant to this Agreement, (ii) security
interests granted pursuant to the Credit Agreement or the Indenture which, in
each case, are automatically released with respect to such Purchased Receivable
upon its sale to the Buyers hereunder, or (iii) security interests granted
pursuant to the Credit Agreement or the Indenture over deposit accounts into
which Collections in respect of any Purchased Receivables are received or held
prior to being transferred to the Administrative Agent.
(l)Such Person is in compliance with all covenants and other agreements
contained in this Agreement.
(m)Policies and procedures have been implemented and maintained by or on behalf
of each Person that are designed to achieve compliance by such Person, its
respective Subsidiaries, directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, giving due
regard to the nature of such Person’s business and activities, and such Person,
its Subsidiaries and its officers and employees and, to the knowledge of such
Person, its officers, employees, directors and agents acting in any capacity in
connection with or directly benefitting from the facility established hereby,
are in compliance with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions.
(n)(i) None of such Person, its Subsidiaries or, to the knowledge of such
Person, any of its directors, officers, employees, or agents acting in any
capacity in connection with or directly benefiting from the facility established
hereby, is an individual or entity that is, or is directly or indirectly owned
or controlled by, a Sanctioned Person, (ii) none of such Person and its
Subsidiaries is located, organized or resident in a Sanctioned Country or is the
subject or target of any Sanctions, and (iii) such Person is not in violation of
any applicable Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.
(o)No proceeds of Purchased Receivables will be used by such Person in any
manner that will violate Anti-Corruption Laws, Anti-Terrorism Laws or applicable
Sanctions.
The Guarantor hereby makes the following representations and warranties for the
benefit of each Buyer and the Administrative Agent as of the date of this
Agreement and on each Purchase Date:


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit C-2

--------------------------------------------------------------------------------





(a)The Guarantor is (i) duly organized, validly existing, and, to the extent
applicable under the laws of its jurisdiction of organization, in good standing
under the laws of its jurisdiction of organization and has all organizational
powers and all material governmental licenses, authorizations, consents, and
approvals required to carry on its business as now conducted and (ii) is
qualified to do business in every jurisdiction where the nature of its business
requires it to be so qualified, except, with respect to clause (ii), to the
extent that failure to so qualify would not reasonably be expected to adversely
affect its ability to perform its obligations hereunder and would not have an
adverse effect on the interests of the Buyer under the Transaction Documents.
(b)The Guarantor has the requisite power and authority to enter into and deliver
this Agreement, and it has taken all necessary corporate or other action
required to authorize the execution, delivery and performance by the Guarantor
of this Agreement. This Agreement has been duly executed and delivered by the
Guarantor.
(c)This Agreement constitutes the legal, valid and binding obligations of the
Guarantor, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors and general principles of equity,
regardless of whether enforcement is sought in proceedings in equity or at law.
(d)Neither the execution nor the delivery of this Agreement by the Guarantor,
nor the Guarantor’s performance of or compliance with the terms and provisions
hereof will conflict with or result in a breach of or give rise to a default
under (i) any laws, (ii) any indenture, loan agreement, security agreement, or
other material agreement binding upon the Guarantor or any of its properties, or
(iii) any provision of the Guarantor’s organizational documents.
(e)No authorization, consent or approval or other action by, and no notice to or
filing with, any Governmental Authority is required to be obtained or made by
the Guarantor for the due execution, delivery and performance by it of this
Agreement.
(f)The Guarantor is Solvent.
(g)There is no pending or, to its knowledge, threatened action, proceeding,
investigation or injunction, writ or restraining order binding on or against the
Guarantor or any of its Affiliates before any court, governmental entity or
arbitrator, which could reasonably be expected to have an adverse effect on the
enforceability of this Agreement (including, without limitation, the
enforceability of any Buyer’s ownership interest in the Purchased Receivables)
or the ability of the Guarantor to perform its obligations hereunder.
(h)Policies and procedures have been implemented and maintained by or on behalf
the Guarantor that are designed to achieve compliance by the Guarantor and its
respective Subsidiaries, directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, giving due
regard to the nature of such Person’s business and activities, and the
Guarantor, its respective Subsidiaries and their respective officers and
employees and, to the knowledge of each of the Guarantor, its respective
officers, employees, directors and agents acting in any capacity in connection
with or directly benefitting from the facility established hereby, are in
compliance with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions.
(i)(i) None of the Guarantor or any of its respective Subsidiaries or, to the
knowledge of the Guarantor, as applicable, any of its respective directors,
officers, employees, or agents that will act in any capacity in connection with
or directly benefit from the facility established hereby, is an individual or


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit C-3

--------------------------------------------------------------------------------





entity that is, or is directly or indirectly owned or controlled by, a
Sanctioned Person, (ii)  none of the Guarantor or any of its respective
Subsidiaries is located, organized or resident in a Sanctioned Country or is the
subject or target of any Sanctions, and (iii) the Guarantor is not in violation
of any applicable Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit C-4

--------------------------------------------------------------------------------








Exhibit D
Covenants
Each Seller, each Servicer and the Guarantor hereby agree, at all times prior to
the Final Collection Date:
(a)To take all necessary steps and actions to preserve its corporate (or other
organization) existence and comply in all material respects with all laws
applicable to such Person in the operation of its business.
(b)To duly perform and comply in all material respects with all terms,
provisions, and obligations under each Contract and refrain from taking any
action or omitting to take any action which could reasonably be expected to
prejudice or limit the applicable Buyer’s rights to payment with respect to the
Purchased Receivables or result in any Adverse Claim.
(c)To promptly notify the Administrative Agent in writing of any change to the
UCC Information on or before the date of such change.
(d)To not modify the terms of any Contract in any manner which would adversely
affect the collectability of any Purchased Receivable or any rights of the
Buyers as the owners of the Purchased Receivables or would otherwise reduce the
amount due thereunder or delay the Maturity Date thereof.
(e)To make all disclosures required by any Applicable Law with respect to the
sale of the Purchased Receivables hereunder to the Buyers, and account for such
sale in accordance with GAAP.
(f)To maintain its books and records, including but not limited to any computer
files and master data processing records, so that such records that refer to
Purchased Receivables sold hereunder shall indicate clearly that the applicable
Seller’s right, title and interest in such Purchased Receivables have been sold
to the Buyers.
(g)To not create or permit to exist any Adverse Claim over all or any of such
Seller’s or the Buyer’s rights, title and interest in and to the Purchased
Receivables.
(h)To not sell, assign or otherwise transfer the Purchased Receivables except as
specifically provided for herein.
(i)To provide the Administrative Agent and the Buyers with such other reports,
information, documents, books and records related to the Purchased Receivables
as the Administrative Agent on behalf of any Buyer may reasonably request or any
other information that the Administrative Agent or any Buyer may require for
capital or regulatory purposes and which may be lawfully disclosed or provided
to such Persons, including, without limitation, promptly after request by the
Administrative Agent on behalf of any Buyer (i) a copy of the purchase order or
sales order and invoices relating to each Purchased Receivable; (ii) a copy of
the bill of lading and any other shipping document relating to each Purchased
Receivable; and (iii) all billings, statements, correspondence and memoranda
directed to the Account Debtor in relation to each Purchased Receivable.
(j)To (i) at a time reasonably convenient to the applicable Seller or Servicer
during regular business hours and upon reasonable prior notice (but so long as
no Servicer Termination Event has occurred and is continuing, no more than once
per calendar year), permit the Administrative Agent or any of its agents or
representatives, to examine and make copies of and abstracts from such Seller’s
or Servicer’s


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit D-1

--------------------------------------------------------------------------------





sales records and the invoices in respect of Purchased Receivables at any time
and permit the Administrative Agent to take such copies and extracts from such
sales records and to provide the Administrative Agent with copies or originals
(at Seller’s option) of the invoices relating to Purchased Receivables as it may
require and generally allow the Administrative Agent (at the applicable Seller’s
expense) to review, check and audit each Seller’s and each Servicer’s credit
control procedures; and to visit the offices and properties of each Seller or
Servicer for the purpose of examining such records and to discuss matters
relating to Purchased Receivables and each Seller’s and each Servicer’s
performance hereunder with any of the officers or employees of each Seller or
Servicer having knowledge of such matters’ and (ii) without limiting the
provisions of clause (i), upon reasonable prior notice (but so long as no
Servicer Termination Event has occurred and is continuing, no more than once per
calendar year) and subject to such Seller or such Servicer receiving acceptable
confidentiality undertakings thereof, permit certified public accountants or
other auditors acceptable to the Administrative Agent to conduct, at the
applicable Seller’s expense, a review of each Seller’s and each Servicer’s books
and records to the extent related to the Purchased Receivables; provided that so
long as no Servicer Termination Event has occurred and is continuing, the
aggregate expense payable by the Sellers and the Servicers pursuant to this
clause (j) shall not exceed $10,000 in any calendar year.
(k)To maintain and enforce policies and procedures by or on behalf of each
Seller, each Servicer and the Guarantor designed to promote and achieve
compliance, by each Seller, each Servicer, and the Guarantor and each of their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.
(l)To not use, and to procure that its Subsidiaries and its or their respective
directors, officers, employees and agents not use, directly or indirectly, the
proceeds of any Purchased Receivables (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or
Anti-Terrorism Laws, (ii) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, in each case to the extent doing so would violate any
Sanctions, or (iii) in any other manner that would result in liability to any
party hereto under any applicable Sanctions or result in the violation of any
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.
(m)To promptly execute and deliver, at its expense, all further instruments and
documents, and take all further action that the Administrative Agent and the
Buyers may reasonably request, from time to time, in order to perfect, protect
or more fully evidence the full and complete ownership and security interest in
the Purchased Receivables, or to enable the Administrative Agent and the Buyers
to exercise or enforce the rights of the Administrative Agent and the Buyers
hereunder or under or in connection with the Purchased Receivables.
(n)    Within thirty days of the date hereof, an acknowledgment copy of Form
UCC-3 with respect to that certain UCC Financing Statement listing the Sanmina
Corporation, as debtor, and Cameron Technology Investors II, LLP, as secured
party, recorded and filed with the Delaware Secretary of State on May 16, 2014
as File No. 20141999325.


        


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit D-2

--------------------------------------------------------------------------------






Exhibit E
Eligibility Criteria


(a)Prior to giving effect to the sale of such Purchased Receivable, the
applicable Seller has a valid ownership interest therein, free and clear of any
Adverse Claim. Such Purchased Receivable is a valid, current and freely
assignable trade account receivable and the assignment of such Purchased
Receivable is not subject to a consent requirement by any third party to the
sale or other transfer of such Purchased Receivable or the grant of a security
interest or other lien in such Purchased Receivable other than (i) consents
previously obtained in writing by such Seller and that remain in effect as of
the Purchase Date and (ii) any such requirements which are not enforceable under
Applicable Law (including, if applicable, Sections 9-406 and 9-408 of the UCC).
(b)Upon purchase by the Buyers pursuant to this Agreement, such Purchased
Receivable will have been validly and absolutely assigned, transferred and sold
to the Buyers and the Buyers shall acquire a legally valid ownership interest in
such Purchased Receivable, free and clear of any Adverse Claim without any need
on the part of such Seller or the Buyers to (i) notify the applicable Account
Debtor or (ii) other than the UCC financing statements required to be filed
hereunder, file, register or record any Transaction Document or the sale of such
Purchased Receivable under the Applicable Laws applicable to such Seller. All of
such Seller’s right, title and interest in and to such Purchased Receivable will
have been validly sold and absolutely assigned and transferred to the Buyers,
and the Buyers will have the legal and beneficial right to be paid the face
amount of such Purchased Receivable free of any Adverse Claim. Such Purchased
Receivable is sold hereunder by such Seller in good faith and without actual
intent to hinder, delay or defraud the creditors of such Seller.
(c)Such Purchased Receivable and the applicable Contract constitutes a bona
fide, existing and enforceable legal, valid and binding obligation of the
applicable Account Debtor (except (x) as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
and (y) as would not reasonably be expected to have a material adverse effect on
the legality, validity and binding effect, enforceability or collectability of
such Receivable against the applicable Account Debtor), arising out of an
arm’s-length sale by such Seller of goods and the provision of any related
services, in each case, in the ordinary course of its and such Account Debtor’s
businesses. Such Purchased Receivable and the related Contract under which it
arises comply with, and the goods with respect thereto have been manufactured in
compliance with, and any related services have been provided in compliance with,
the requirements of all applicable laws, rules, regulations or orders of any
Governmental Authority and do not contravene any agreement binding upon such
Seller.
(d)The goods deliverable to and any services provided to the applicable Account
Debtor in connection with such Purchased Receivable were delivered to (or, in
the case of goods deliverable under a Contract or other agreement pursuant to
which the applicable Account Debtor bears the risk of loss upon shipment,
shipped to) such Account Debtor (or, in the case of services, fully performed)
not later than the applicable Purchase Date.
(e)As of the applicable Purchase Date, the applicable Account Debtor is
unconditionally and irrevocably obliged to pay the Net Invoice Amount of such
Purchased Receivable as set forth in the applicable Purchase Request (except to
the extent of reductions, discounts and similar Deemed Collections arising in
the ordinary course of business and resulting in Dilution in respect of which
the applicable Seller promptly pays the amount thereof pursuant to Section
6(a)).


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit E-1

--------------------------------------------------------------------------------





(f)The applicable Related Security and rights thereunder included with the
purchase of such Purchased Receivable comprise all the rights necessary to
claim, collect or otherwise enforce the obligations of such Purchased
Receivable.
(g)Such Purchased Receivable is not evidenced by and does not constitute an
“instrument” or “chattel paper” as such terms are defined in the UCC.
(h)The applicable Account Debtor is not an Affiliate or Subsidiary of any Seller
and is not a Sanctioned Person.
(i)Such Purchased Receivable has not been sold or assigned to any Person other
than the Buyers.
(j)Neither such Seller, nor, to the best of such Seller’s knowledge, the
applicable Account Debtor, is in default of the applicable Contract or is in
breach of its terms, except (i) as would not reasonably be expected to have a
material adverse effect on the legality, validity, enforceability or
collectability of such Receivable against the applicable Account Debtor and (ii)
with respect to any contractual restrictions on the assignment of the applicable
Purchased Receivables under such Contract, any such restrictions which are not
enforceable under Applicable Law (including, if applicable, Sections 9-406 and
9-408 of the UCC).
(k)Neither such Seller nor the applicable Account Debtor has asserted any
Dispute with respect to such Purchased Receivable.
(l)Such Purchased Receivable is denominated in U.S. dollars and payable in the
United States and was originated pursuant to a Contract governed by the laws of
(i) the United States, any State thereof or the District of Columbia, or (ii)
any other jurisdiction as may be mutually agreed by the Sellers, the
Administrative Agent and the applicable Buyers.
(m)Such Purchased Receivable does not represent a progress billing or a sale on
a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis, does not
relate to payments of interest and has not been invoiced more than once.
(n)The Maturity Date for such Purchased Receivable is not more than one hundred
and fifty (150) days after the Purchase Date therefor.
(o)No Insolvency Event with respect to the applicable Account Debtor has
occurred and is continuing.
(p)There are no actions, claims or proceedings now pending between such Seller
and the applicable Account Debtor which would reasonably be expected to have a
material adverse effect on the legality, validity, enforceability or
collectability of such Purchased Receivable against the applicable Account
Debtor.




[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit E-2

--------------------------------------------------------------------------------






Exhibit F
Servicer Termination Events
Each of the following shall constitute a “Servicer Termination Event” for
purposes of this Agreement:
(a)    Any Seller, any Servicer or the Guarantor fails to pay any amount due
under this Agreement or any other Transaction Document on its due date and such
failure continues for two (2) Business Days.
(b)    Any Seller, the Servicer or the Guarantor shall fail to perform or
observe in any material respect any term, covenant or agreement under this
Agreement or any other Transaction Document and, if curable, such failure is not
cured within ten (10) Business Days after the earlier of (i) any Seller, the
Servicer or the Guarantor have knowledge of such failure or (ii) any Seller, the
Servicer or the Guarantor receive written notice thereof from the Administrative
Agent or any Buyer.
(c)    Any representation or warranty made by a Seller, the Servicer or the
Guarantor shall be inaccurate, incorrect or untrue in any material respect on
any date as of which it is made or deemed to be made (except with respect to
breaches giving rise to Events of Repurchase, but only if the Seller repurchases
the affected Purchased Receivable in accordance with the requirements of Section
6(b)).
(d)    An Existing Credit Facility Default has occurred.
(e)    An Insolvency Event shall have occurred with respect to any Seller,
Servicer or the Guarantor.
(f)    An event, condition, change or effect shall occur which has a material
adverse effect on (i) the validity or collectability of the Purchased
Receivables, or (ii) the validity or enforceability of this Agreement or any
other Transaction Document as against any Seller, any Servicer or the Guarantor
or the rights and remedies of the Administrative Agent or any Buyer hereunder or
thereunder; provided, that, for the avoidance of doubt, that no Servicer
Termination Event under this clause (f) shall be deemed to arise solely as the
result of an Insolvency Event with respect to any Account Debtor.










[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit F-1

--------------------------------------------------------------------------------






Exhibit G
Accounts

Administrative Agent’s Account


Bank:             
Bank Swift Address:     
ABA#:            
Account #:        
Account Name:     
Reference:         


Sellers’ Accounts


Sanmina Corporation


Bank:             
Bank Swift Address:     
ABA #:         
Account #:         
Account Name:     


















[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Exhibit G-1

--------------------------------------------------------------------------------






Exhibit H
Form of Joinder


This JOINDER dated as of [●] (this “Agreement”), is by and among [●] (the “New
Seller”), each Buyer (as defined below) and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as the Administrative Agent (as defined below). Capitalized terms used and
not defined herein have the meanings given to them in the RPA (as defined
below).
WITNESSETH THAT:


WHEREAS, SANMINA CORPORATION, a Delaware corporation (the “Existing Seller”)1,
and any other seller from time to time party thereto (each, in such capacity, a
“Seller” and collectively, the “Sellers”), the Buyers described therein, and THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., as administrative agent for the Buyers (the
“Administrative Agent”), have entered into the Receivables Purchase Agreement,
dated March 26, 2018 (as amended, supplemented or otherwise modified from time
to time, the “RPA”); and
WHEREAS, the New Seller desires to be joined as a Seller and Servicer under the
RPA;
NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of accommodations given
or to be given, to the Sellers by the Buyers from time to time, the New Seller
hereby agrees as follows:
1.The New Seller is a “Seller” and a “Servicer” under the RPA, effective upon
the date of that it executes this Agreement. All references in the RPA to the
term “Seller”, “Sellers”, “Servicer” or “Servicers” shall be deemed to include
the New Seller in those respective capacities. Without limiting the generality
of the foregoing, the New Seller hereby repeats and reaffirms all covenants,
agreements, representations and warranties made or given by a Seller or a
Servicer contained in the RPA, and appoints the Administrative Agent as its
agent, attorney-in-fact and representative in accordance with Section 5(k) of
the RPA.
2.For purposes of the RPA, the “Seller’s Account” with respect to the New Seller
will be (i) the account of the New Seller located at [●] with account number [●]
or (ii) such other account as notified to the Administrative Agent from time to
time by the New Seller in writing.
3.For purposes of the RPA, the New Seller’s UCC Information shall be as follows:
(a) Name:
[●]
(b) Chief Executive Office:
[●]
(c) Jurisdiction of Organization:
[●]
(d) Organizational Number:
[●]
(e) FEIN:
[●]
(f) Tradenames:
[●]
(g) Changes in Location, Name and Corporate Organization in the last 5 years:
[●]

                
1 Form to be revised to accommodate additional Buyers if applicable.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex H-1

--------------------------------------------------------------------------------





4.The New Seller shall, at its expense, promptly execute and deliver all further
instruments and documents, and take all further action, that the Administrative
Agent and the Buyers may reasonably request, from time to time, in order to
perfect, protect or more fully evidence the transactions contemplated hereby and
by the RPA. Without limiting the foregoing, the New Seller hereby authorizes the
Administrative Agent to file UCC financing statements with respect to the
transactions contemplated hereby and by the RPA, together with any amendments
relating hereto or thereto.
5.This Agreement is a Transaction Document for purposes of the RPA.
6.THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).
[Remainder of Page Intentionally Left Blank]


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex H-2

--------------------------------------------------------------------------------





In witness whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

NEW SELLER:
[●], as a Seller
By:
        
Name:    
Title:    

BUYER(S):
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,
as a Buyer




By:
        
Name:    
Title:    

[Other Buyers to be included if applicable]
ADMINISTRATIVE AGENT:


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,
as Administrative Agent




By:
        
Name:    
Title:    

EXISTING SELLER(S):
SANMINA CORPORATION, as a Seller
By:
        
Name:    
Title:

[Other Sellers to be included if applicable]


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex H-3

--------------------------------------------------------------------------------








Annex I
Electronic Services Schedule
This Electronic Services Schedule (the “Schedule”) is attached and made a part
of the Agreement (as defined herein). In the event of any conflict between the
terms and conditions of the Agreement and the terms and conditions of this
Schedule, the terms and conditions of this Schedule shall control. Capitalized
terms used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.
Section 1.    As used herein:
“Agreement” means the Receivables Purchase Agreement, dated as of March 26,
2018, by and among SANMINA CORPORATION, a Delaware corporation, and any other
seller from time to time party hereto (each, in such capacity, a “Seller” and
collectively, the “Sellers”), and as servicers (each, in such capacity, a
“Servicer” and collectively, the “Servicers”), SANMINA CORPORATION, as guarantor
(in such capacity the “Guarantor”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
(“BTMU”) and each other buyer from time to time party hereto (each, in such
capacity, a “Buyer” and collectively, the “Buyers”), and BTMU as administrative
agent (in such capacity, the “Administrative Agent”), including this Annex, as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time in accordance with its terms.
“Message” means all messages or other information sent or received by any Seller
in connection with the Agreement using the Program web portal.
“PrimeRevenue” means PrimeRevenue, Inc., which is a Service Provider hereunder.
“Program web portal” means the system interface of the Service Provider to be
used by Administrative Agent and the Sellers so as to operate the Agreement or
any updated or replacement system from time to time.
“Service Provider” means any person with whom an agreement has been entered into
by Administrative Agent and to whom the performance of certain obligations or
exercise of certain rights in respect of the giving and receiving of Messages,
and not in respect of any purchase of Receivables, is from time to time
sub-contracted by Administrative Agent.
Section 2.    Service Provider
2.1.
The parties to the Agreement agree that the Service Provider is and will be the
service provider solely for Administrative Agent and not the sub-contractor or
agent of any Seller. Each Seller consents to Administrative Agent outsourcing to
the Service Provider the management of certain administrative functions under
the Agreement, it being understood that only the rights and obligations issuing
from this Schedule shall be outsourced. 1 

Section 3.    Service Provider’s Systems and Platform
3.1.
To operate the Agreement, each Seller and Administrative Agent shall use the
Program web portal, subject to Section 4.9 below.

                
1 Services with respect to Messages are only being offered as an accommodation
and not as a requirement for any Seller’s use of the facility. As such, in the
event the service provider cannot or does not perform, Administrative Agent’s
liability is limited to Administrative Agent performing under Administrative
Agent s obligations stated in the Agreement.


[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex I-1

--------------------------------------------------------------------------------





3.2.
Program related data will be updated and available for view access by Sellers
and Administrative Agent on a day to day basis in the Program web portal.

3.3.
Each Seller will upload and download information pertaining to Purchase Requests
from the Program web portal.

3.4.
As of the date of this Schedule, the Service Provider means PrimeRevenue.
Administrative Agent may replace the Service Provider at any time or terminate
this Schedule, and will give written notice thereof to the Sellers.

Section 4.    Use of Service Provider’s Systems and Platform
4.1.
Each Seller shall have the right to use the content of the Program web portal to
print and use reports downloaded from the Program web portal, and to save
reasonable copies to its hard drive, in each case solely for the purposes
contemplated by the Agreement. Any copying, distribution, or commercial use of
any of the content of the Program web portal not in furtherance of or related to
the commercial purposes of the Agreement is strictly forbidden. Notwithstanding
the foregoing, each Seller is entitled to share any such content with (a) its
Affiliates and any officers, directors, members, managers, employees or outside
accountants, auditors or attorneys of such Seller or its Affiliates’ attorneys,
accounts, and tax-advisors, or any Governmental Authority (b) credit support
providers if they agree to hold it confidential pursuant to customary commercial
terms and (c) Governmental Authorities with appropriate jurisdiction (including
filings required under securities laws). Notwithstanding the above stated
obligations, no Seller will be liable for disclosure or use of such information
which: (i) was required by Applicable Law, including pursuant to a valid
subpoena or other legal process, (ii) is disclosed or used in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Schedule or any other Transaction Document or the enforcement
of rights hereunder or thereunder, (iii) was in such Person’s possession or
known to such Person prior to receipt or (iv) is or becomes known to the public
through disclosure in a printed publication (without breach of any of such
Person’s obligations hereunder).

4.2.
Service Provider retains all right, title, and interest in and to its Program
web portal, including all software and other intellectual property underlying
the Program web portal and associated therewith, all derivative works thereof,
and in all media, but specifically excluding any materials, intellectual
property or information provided by the Sellers or Administrative Agent
(collectively, “Member Content”), all of which shall remain the property of the
contributing party. Other than a royalty-free license to use the Program web
portal during the term of this Schedule, nothing contained herein shall be
construed as the grant of a license or other right by Service Provider to the
Sellers of the Program web portal or any intellectual property underlying or
associated with the Program web portal. Each Seller grants to Service Provider
for the term of this Schedule a royalty free, non-exclusive license to use,
reproduce, display and modify such Seller’s Member Content for the purpose of
allowing Service Provider to render the contracted-for services to
Administrative Agent.

4.3.
All of the design, text, graphics and the selection and arrangement thereof
included in the Program web portal are protected by the copyright laws of the
United States and foreign countries. The Program web portal and all associated
intellectual property rights are owned by Service Provider and its licensors.
All rights not expressly granted to the Sellers are reserved to Service Provider
and its licensors. Each Seller acknowledges that (a) the Program web portal
incorporates confidential and proprietary information developed or acquired by
Service Provider, including the software underlying the Program web portal;
(b) it shall use such information solely for the purposes



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex I-2

--------------------------------------------------------------------------------





set forth herein; and (c) it shall not disclose any such information to third
parties except to its Affiliates, and its and their employees, officers, legal
counsel, financial advisors and auditors, so long as such parties are bound by
written or fiduciary obligations no less stringent than those set forth herein,
and such Seller remains primarily responsible for any unauthorized use or
disclosure of the information by such third parties. This Section 4.3 shall
survive the termination of this Schedule for a period of one year.
4.4.
Service Provider may access and use the non-public financial, transactional and
other information that is processed under the Agreement or otherwise acquired by
Service Provider in connection with the Program web portal (“Seller Data”) for
the purposes of providing and operating the Program web portal. In addition,
Service Provider may access and use Seller Data on an aggregate basis for the
purpose of preparing statistical analyses, reports, and benchmarking statistics
for Service Provider’s own use and for general marketing purposes related to
trends and overall use of the Program web portal and related services; provided,
however, that any public marketing uses shall not individually identify any
Seller or Seller Data. Each Seller represents that it has the right to permit
Service Provider to use Seller Data as described in the Agreement and that such
use will not violate any third person’s rights.

4.5.
Each Seller acknowledges that Service Provider may transfer Seller Data to a
third person, in connection with: (a) any assignment arising from the
acquisition of all or substantially all of its assets or equity interests; or
(b) a delegation of hosting or other duties, provided that such third party
service provider agrees to abide by appropriate confidentiality obligations. Any
such transferee shall only be permitted to use the data as contemplated by this
Schedule.

4.6.
The parties may disclose Seller Data if required by applicable law to any
government body, or duly authorized representatives thereof, upon an audit or
other inspection by any of the same of the records or facilities of Service
Provider. The applicable Seller will be notified promptly upon receipt of any
order (to the extent allowed by the terms of such order or applicable law) and
upon the implementation of any change in laws which requires disclosure of
Seller Data.

4.7.
Each Seller hereby acknowledges that Service Provider reserves the right to:
(a) terminate such Seller’s access to and use of the Program web portal if such
Seller permits any unauthorized third person or entity to access and use the
Program web portal; and (b) interrupt or disable access to and use of all or any
part of the Program web portal if necessary to prevent or protect against fraud,
hacking, or illegal conduct or otherwise protect Service Provider’s personnel or
the Program web portal, in Service Provider’s sole discretion and without
notice.

4.8.
EACH SELLER ACKNOWLEDGES THAT NO WARRANTIES OR CONDITIONS, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE ARE MADE BY SERVICE PROVIDER WITH RESPECT TO
THE PROGRAM WEB PORTAL, THE UNDERLYING SOFTWARE, OR ANY SERVICES PROVIDED BY
SERVICE PROVIDER, AND SUCH PROGRAM WEB PORTAL, SOFTWARE, AND SERVICES ARE
PROVIDED ON AN “AS IS, WHERE IS, AND AS AVAILABLE” BASIS. SERVICE PROVIDER
EXPRESSLY DISCLAIMS LIABILITY AND SPECIFICALLY DENIES ANY RESPONSIBILITY FOR
(A) THE COMPLETENESS, ACCURACY OR QUALITY OF INFORMATION OR ANY MEMBER CONTENT
OBTAINED THROUGH THE PROGRAM WEB PORTAL, AND (B) SUCH SELLER’S USE OF OR
INABILITY TO USE THE PROGRAM WEB PORTAL. THE USE OF THE PROGRAM WEB PORTAL, AND
ANY MEMBER CONTENT OR



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex I-3

--------------------------------------------------------------------------------





INFORMATION OBTAINED VIA THE PROGRAM WEB PORTAL, IS AT EACH SELLER’S OWN RISK.
SERVICE PROVIDER SHALL NOT BE LIABLE TO ANY SELLER FOR ANY INDIRECT LOSS,
INCLUDING LOSS OF TIME, MONEY OR GOODWILL, INCIDENTAL, SPECIAL, EXEMPLARY,
CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND UNDER ANY LEGAL THEORY OR CAUSE OF
ACTION IN EACH CASE BASED ON SELLER’S, USE, INABILITY TO USE, OPERATE OR MODIFY
THE PROGRAM WEB PORTAL. FOR THE AVOIDANCE OF DOUBT, INDIRECT LOSS INCLUDES LOSS
OF USE, LOST BUSINESS, LOST REVENUE, LOST PROFITS, LOST DATA, OR LOST GOODWILL
EVEN IF THE PARTY KNEW OR SHOULD HAVE KNOWN OF SUCH DAMAGE. EXCEPT FOR SERVICE
PROVIDER’S INTENTIONAL TORTIOUS ACTS, FRAUD, OR GROSS NEGLIGENCE, SERVICE
PROVIDER’S TOTAL LIABILITY FOR PROVEN DIRECT DAMAGES RESULTING FROM ANY CAUSE OF
ACTION ARISING OUT OF SELLER’S USE OF THE PROGRAM WEB PORTAL SHALL NOT EXCEED
TEN THOUSAND DOLLARS (USD$10,000.00).
4.9.
Administrative Agent has the obligation to view the Messages sent in accordance
with this Schedule and to act upon them under the terms of the Agreement, and,
during any unavailability of the Program web portal for the purposes hereof, or
following the change of Service Provider, accept or receive Purchase Requests
and other notices as otherwise provided in the Agreement.

Section 5.    Security. Each Seller agrees that:
5.1.
such Seller’s authorized employees may access the Program web portal using a
unique user ID and password issued by Service Provider to Seller’s
administrative user or any user ID and password maintained by a Seller user.
Such Seller and each authorized employee shall not allow any other individual to
use such employee’s unique user ID and password to access the Program web
portal. Such Seller and each authorized employee shall remain responsible for
maintaining the strict confidentiality of the user IDs and passwords created for
such Seller’s authorized employees;

5.2.
it will not intentionally or knowingly interfere with, defeat, disrupt,
circumvent or tamper with or attempt to gain unauthorized access to the Program
web portal or other information or instruction that is, by the terms of the
Agreement to be transmitted through the Program web portal, or with the
restrictions on use of functionality or access to information on any portion of
the Program web portal, or attempt to do so; and

5.3.
it will not intentionally or knowingly introduce into any portion of the Program
web portal any device, software or routine, including but not limited to
viruses, Trojan horses, worms, time bombs and cancelbots or other data or code
that harms, or may adversely affect, the operation of the Program web portal.

Section 6.    Representations, Warranties and Covenants of the Sellers. Each
Seller hereby represents, warrants and covenants to and with Administrative
Agent as follows:
6.1.
Such Seller’s use of the Program web portal is solely to settle genuine and
lawful commercial trade transactions, arising in the ordinary course of
business, for the purchase or sale of goods (including Receivables as defined
under the Agreement) and/or services by or to a Seller from or to Administrative
Agent or other third parties. Such Seller shall not use the Program web portal
for investment or arbitrage functions or purposes, or for any money laundering
purpose, or in contravention of any law or regulation, and any activity
undertaken via the Program web portal shall not be used in furtherance of any of
the foregoing.



[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex I-4

--------------------------------------------------------------------------------





6.2.
Information provided by such Seller to Administrative Agent or Service Provider
from time to time in connection with this Schedule is and shall be true and
accurate in all material respects at the time given.

Section 7.    No Implied Duties. Without limiting the liabilities of
Administrative Agent under the Agreement, Administrative Agent shall be obliged
to perform such duties and only such duties as are specifically set forth
herein, and no implied duties or responsibilities shall be read or implied into
this Schedule against Administrative Agent. Administrative Agent shall have no
duties or obligations under this Schedule to any person or entity other than the
Sellers and, without limiting the foregoing, does not assume any obligation or
relationship of agency or trust under this Schedule for, or with any other
person or entity.
Section 8.    Third Party Beneficiary Rights. Each Seller and Administrative
Agent agree that Service Provider is an intended third party beneficiary of, and
entitled to rely on Sections 2, 4, 5, 6 and 8 of this Schedule and Section 19 of
the Agreement.








[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Annex I-5